 

Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 1 of 69

L pw Tene Deane Ar. AN acksen

(full name/prisoner number)

SON *

26 =
— Covveckivnal forility Z.0 Box BIO

Cock Wol\ \dako 2204

(complete mailing address)

U.S. COURTS
JAN 22 202

Revd Filed Time.

 

STEPHEN W. KENYON

UNITED STATES DISTRICT COURT CLERK, DISTRICT OF IDAHO

FOR THE DISTRICT OF IDAHO
Lowrence Doncier Jockson
(full name) Case No.
Plaintiff, (to be assigned by Court) ,
. N,

Shashane ~- Bannock. “Tribal
Teilea\ Coury

—evtee\ Corgec¥ianel feei\ity
Personnel named in Causes

Defendant(s). of aethon

(if you need additional space, use a blank page
for a continuation page)

 

 

A. JURISDICTION

‘PRISONER COMPLAINT

Jury Trial Requested: & ves © No

The United States District Court for the District of Idaho has jurisdiction over my claims under:

(check all that apply). / .
42 US.C. § 1983 (applies to state, county, or city defendants)
Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971) and 28 U.S.C. § 1331 (applies to federal government defendants only)

Other federal statute (specify) 15.90.1175; or diversity of citizenship.

I also ask the federal court to exercise supplemental jurisdiction over state

law claims. ©

B. PLAINTIFF

 

My name is Lawrevice. Dancier Jackson . [ama citizen of the State of \dohna _.
presently residing at__75 South Treaty Mwy # lo * 7 Pocatello 1D 63202.

PRISONER COMPLAINT - p. 1_ (Rev. 10/24/2011)
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 2 of 69

C. DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim; for example, if you have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

1. lam suing C.. s w eat #20S" , who was acting as Th io bee | Patrol Offer

(defendant) (Gob title, if a person; function, if an entity)

for the _Shos hone - Sennock. Police

(state, county, city, federal government, or private entity performing a public function)

|
2. (Factual Basis of Claim) 1am complaining that on November. 12, ZOZO, Defendant did
(dates) |

the following (state how Defendant participated in the violation and include the reason Defendant so acted if known).

Aftec [ wes sacured in Handouts without Bavie informe! ofmy ohurges

AS “Tz ortect
ves  Pivote Property"

 

 
   

ORE LS. Mahwey 9/ peturan €lLworthacl

oi at my Pumile
Ecdmo Roads +e the rectnevt Hospite/ in Beonneck County [dake Pheatelld « A+
+he_Poclneut Hospital as | wes being Examyved Lr Cowod-/4 , C.. Sweet
Officer wt the Pouce

, used Mis pes tion ot Tru st aad Authoaty to boast aud boy

 

 
  
   

 

 

a

abavt ‘ he “Rule 10 agelast
State- cism , Lil Ube ta fit nie aa Pha Ctl" » Pheckunly sive
duel Abusiaa KM 5 fatto aot Tak wed Athen be au. PLsPlicm he mnerte jusustectien e na

 

 

rebellion eluring, @ - of - Emeraence Covid peretian Wor p Soveel y paw hich i$ hot
Lanstta tiene lly to stated thre. ee bit tS por he ane ‘ca he Hg
3. (Legal Basis ‘bf laim) L allege t fat 4 teal acts ne et violated t owing provision gt pie
Constitution, federal statutes, or state laws: Ioehe | Stotute ee Omisgivad of Peblie Duty

Breachot’ Title Vi of the j Z deat
Federal Government Emplovee is a Le Tn te ea Pausak Danger’

18 U.S. Cle 2233 iKS AY | 5BYBNG)-43 inhivdete or boerce a ivilien Population
4, I allege that I suffered the following 1 injury or damages t aresult: jdaho State Térrovist Control Act

wep _CdvID~19 test ot | |
ssnite | endl Laas transported te ¢ Cold Diu Gi / aks ‘3TH bal

   

 

  
   
  
   

y Ct
Cyvin-19 ree

 

acts or omisdions [oe] atbereartly harm tal to eviclen ct

 

  
   

riskot serlovs harn' "CE, Sweet's ‘ “ “e
5. Iseek the following relief: Athcmahe Achion - diols heoate. foell herrea. th Sarvs modreal needs
dak te ZZ e State ¢ : i hovt derrl Buea of Inveshaehn

 

aud Arrest SB ‘Thlas O ver O Sweet for Te “Terrorism ‘dunve, COVID-1F

6. lam suing Defendant in his/her ersonal capacity, (money damages from Defendant personally), and/or &

[(V{cfficial capacity (seeking an order for Defendant to act or stop acting in a certain way; or money damages from @ \ j200) BOO
entity because of Defendant's acts, as allowed by law); OT efendant i is an entity (government or private business).

7, For this clat I exhausted the grievance system within the jail or prison in which I am incarcerated.
© Yes Ono. If “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why fu yi,
' jail or prison grievance remedies were not exhausted. | sevrtta uel ici Revie Boacd une |

Loova 9 badnt form to the SB TrBal Atfornen’s Oke

PRISONER COMPLAINT - p. 2_ (Rev. 10/24/2011) |
Cc :21-
x ase 4:21-cv-00036-DCN Document3 Filed 01/22/21 Page 3 of 69
My November \11 1.2020 atler LO :\Sa Por rneut Hospital
weiek wand Photo Cooy

, ~ Jackson, Lawrence 37 y.0. BN
SEX: M MRN: 000006896
982. Adm:

 

Fa RGN
AC1 0002001 00153

; C. Sweat alse looasted obout +\is First Amendment
Clear anch Present Danger" Uiolelion ‘Deng recordack by
1s looky Cam which 1% ovaileble in wy 66 THbal
Couck Wisc every.
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 4 of 69

  

Tribal Prosecutors Office
(208) 236-1077
Fax (208) 236-1153

SHOSHONE-BANNOCK TRIBAL COURT
P.O. BOX 306
FORT HALL, IDAHO 83203

Lawrence Jackson

 

Fort Hall Corre

Dear Mr. Jackson, .

I received the you. recently sent to my office: Becatise you.2i e currently represented, I can
have very limited contact with you. © __ ee Oe st aa

  
    
    

In your letter; sk forme to give you discovery. I cannot do this since

f your letter and’a copy of this response -to your ady

Sto your quéstiotis: So

 

  

 

   
 
 
   
  
 
  
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 5 of 69

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Height __ 6! Wo , _ ; “Weight _ “2 A Oo. SO oe Hair. ‘ A Ae he Be  Braaly
Tribe St aA ONO” ea AVNOC. Ke ne Birthplace ae AWD

Occupation a a

Where ve Aurested:_ “19 2. Tree oy 4 \e ; County Baran NO che Time , £2. = .

DUI: “YES: | Intoxilyzer Results Refusal: Yes No

craige £2316 Ay EHS, 8-1 Uy EF6[

 

Remarks:

 

 

 

 

CG OFFICERICOMBLAINANT

‘FHPD (Records) Original Prosecutor ~ Yellow APD (Detention) - Pink

 

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 6 of 69

   

 

 

Officer Report for Incident 2012067 Page 2 of 7
When Reported: 21:40:34 11/12/20 Disposition: CAA Date: 11/12/20
Judicial Status: . Occurred between: 21:40:32 11/12/20
Misc Entry: 1 Adit Arst and: 21:52:23 11/12/20

Modus Operandi: Description : Method :

Involvements

Date Type Description

11/12/20 Name JACKSON, THEODORE WILLIAM Hl Complainant

11/12/20 Name JACKSON, LAWRENCE DANCIER SUBJECT

11/12/20 Offense Offense#: 30548 - TR - 1 count CHARGED WITH

11/12/20 Offense Offense#: 30549 - TR - 1 count CHARGED WITH

11/12/20 Offense Offense#: 30550 - TR - 1 count CHARGED WITH

11/12/20 Offense Offense#: 30551 - TR - 1 count CHARGED WITH

11/12/20 Cad Call 21:40:34 11/12/20 Domestic Initiating Call

11/13/20 Evidence 12 Degree cartridge and probes Evidence Incident

11/13/20
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 7 of 69

 

 

Nature: Domestic

 

Fort Hall Police Department
Officer Report for Incident 2012067

Address: 75 S Treaty Hwy #6

 

Location: PDFH Fort Hall ID 83203
Offense Codes: DMVO, OBST, THRE, INTP
How Received: T Agency: FHPD

Received By: J Galindo
Responding Officers: C Sweat, T Vance

Responsible Officer: C Sweat
When Reported: 21:40:34 11/12/20 Occurred Between: 21:40:32 11/12/20 and 21:52:23 11/12/20

Disposition: CAA 11/12/20

 

Assigned To:
Status:

Detail: . Date Assigned: **/**/**

Status Date: **/**/** Due Date: **/**/**

Complainant: 3180

Last: JACKSON First:
DOB: 08/26/60 Dr Lic:

Race: I
Offense Codes

Reported:
Additional Offense:
Additional Offense:
Additional Offense:
Additional Offense:

Circumstances

Sex: M Phone

DMVO Domestic Violence

DMVO Domestic Violence
OBST Obstructing Officer
THRE Threatening

INTP Intoxicated Person

ADLT ADULT

NB Night Shift-Weekend
LT20 Residence or Home
LT10 Field or Woods

SUA Suspected, Alcohol Use

Responding Officers:
C Sweat

T Vance

THEODORE Mid: WILLIAM
DB187088F Address: ELLSWORTH AND EDMO
: (208)479-1588 City: Fort Hall, ID 83203

Observed: DMVO Domestic Violence

Unit :

205
209

Responsible Officer: C Sweat
Received By: J Galindo
How Received: T Telephone

Agency: FHPD
Last Radio Log: 23:36:43 11/12/20 CMPLT
Clearance: CIA Citation-Arrest Indian

11/13/20
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 8 of 69

   

Officer Report for Incident 2012067 Page 3 of 7

 

Narrative
Fort Hall Police Department
Investigation Narrative —

On November 12, 2020 at approximately 21:40 hours I, Field Training Officer
Sweat, was dispatched to the area of 75 S. Treaty Highway #6. I was initially
informed Theodore Jackson would be waiting in a black car in that area to report
a domestic incident in the area of Edmo Road and Highway 91.

Tt arrived in the area, and located T. Jackson near the entrance to his driveway
off of Highway 91. 1. Jackson stated his son, known to me to be Lawrence
Jackson, had assaulted him in the kitchen. T, Jackson stated L. Jackson had
struck him in the face and thrown him to the ground. Tf. Jackson stated he had
attempted to block one of the strikes, which had caused his Right hand to swell.

I photographed T. Jackson where he stated he had been injured. I observed a
small amount of swelling on T. Jackson's right hand.

Tt asked 7. Jackson if there was somewhere he could go while I attempted to make
contact at the residence. He stated he would go to the neighbor's. T. Jackson
stated he wanted the Police to enter the residence and take L. Jackson. I
confirmed with T. Jackson he was giving Officers permission to force entry to
the residence if L. Jackson did not answer the door. He stated yes, and
requested Officers use the door on the East wall of the residence.

I am familiar with L. Jackson from previous encounters, and requested Ofc. Vance
respond to my location to’ assist.

Once Ofc. Vance arrived, I proceeded to the East door and knocked and announced.

I did this two times, before also announcing I had received permission to force
entry to the residence. At that point, the door opened, and I made contact with
L. Jackson.

I first asked L. Jackson what had happened that evening. He stated nothing, but
I noticed he spoke with extremely slurred speech. I then observed L. Jackson to
have red, watery, bloodshot eyes.

I asked L. Jackson how much he'd had to drink. He stated he'd had nothing. He
then asked if he could step outside and speak with me, 1 stated he could. He
asked if he could then grab a coat, as it was cold outside. I was in the
process of telling him I would accompany him to grab a coat, when he attempted
to slam the door closed

I stopped the door from closing all the way, and grabbed the handle and turned
it, preventing L. Jackson from locking the door. However, he held the door
closed on the other side. I attempted to force my way through, but was unable
to make entry. I informed L. Jackson at that point he was under arrest, and
directed him to open the door.

TZ. Jackson continued to hold the door closed for several more seconds, all the
while ignoring commands to open the door. At one point, L. Jackson began to
call out for the Idaho State Police

Abruptly, the opposing pressure on the door relented, and I stepped back to gain

11/13/20

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 9 of 69

 

Officer Report for Incident 2012067 Page 4 of 7

 

my balance before entering. I entered in time to see L. Jackson run through a
door at the top of a short staircase. I proceeded to run after L. Jackson and |

go through the same doorway.

I had produced my taser while still at the front door. As I moved through the
doorway L. Jackson had just gone through, I observed him about to exit the
residence on the West side. There was a bed in my way, and I attempted to
deploy my taser at that point, to prevent L. Jackson from exiting the residence.
However, the taser darts struck a recliner between myself and L. Jackson.

I proceeded around the bed, and exited the residence. Ofc. Vance stated the
subject was running Westbound around an abandoned residence just west of T.
Jackson's residence.

 

I proceeded to that area and began to search the field for L. Jackson. A short
time later, I located L. Jackson laying down beside a barbed wire fence, North

of the abandoned house.

I commanded L. Jackson to place his hands behind his back, and he was taken in
to custody without further incident.

Ofc. Vance and I escorted L. Jackson to my assigned patrol vehicle. While
securing L. Jackson in my vehicle, he looked at me and stated, "you're dead
now". I asked if he was threatening me. L. Jackson then emphatically stated,
"yeah! ". L. Jackson has alert codes for guns on person, assault,

and felony convictions. He is also listed in our reporting software as believed
to be armed and dangerous. These things taken together convince me L. Jackson
has both the capability and willingness to follow through on such a threat.

I then transported L. Jackson to Portneuf Medical Center for medical clearance.
After being medically cleared, I transported L. Jackson back to Fort Hall
Corrections, where he was turned over to their custody.

L. dackson was ultimately charged with the following violations of the Tribal
Law and Order Code.. 8-3-16( A) Domestic Abuse, 8-1-115 Intoxicated Person,
8-1-91 Obstructing an Officer, and 8-1-61 Threatening.

Upon returning to the Justice Center, I attempted to make contact with T.
Jackson by telephone for follow up. However, I was unable to reach him by
telephone at that time

 

 

FTO C. Sweat #205
11/13/2020 01:12
Fort Hall Police Department

11/13/20
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 10 of 69

 

Officer Report for Incident 2012067 Page 5 of 7

 

Supplement
CAD Call info/comments

 

21:40:32 11/12/2020 - J Galindo

Theodore Jackson 220-7699 Black PC was attacked by Lawrence Jackson earlier
wanting to meet Officers at corner of Edmo and 91

21:44:43 11/12/2020 - J Galindo

Q: Physical or Verbal?

A: physical

21:44:50 11/12/2020 - J Galindo

Q: Injuries? EMS needed? (stage if not secure)

A: Refused EMS

21:44:59 11/12/2020 - J Galindo

Q: Suspect on scene? location? Description? Direction of

travel.

A: Suspect believed to be in basement

21:52:23 11/12/2020 - J Galindo

Address change from Edmo Rd & S Treaty Hwy; 91 to 75 S Treaty Hwy # 6
21:54:34 11/12/2020 ~- J Galindo - From C Sweat

out with the RP

22:01:12 11/12/2020 - J Galindo - From C Sweat

made contact with RP will be waiting at neighbor residence has given Officers
permission to force entry into the residence if Lawrence does not open door
22:08:47 11/12/2020 - J Galindo - From C Sweat

out with Lawrence Jackson

22:09:57 11/12/2020 - J Galindo - From T Vance

lawrence is blocking door refusing entry to Officers clear air

22:11:17 11/12/2020 - J Galindo ~ From T Vance

advise supervisor

22:11:39 11/12/2020 - J Galindo - From C Sweat

subject left the residence WB

22:12:18 11/12/2020 - J Galindo - From C Sweat

Officers are C4 attempting to locate the subject

22:14:18 11/12/2020 - J Galindo - From C Sweat

Taser was deployed not effective

22:15:13 11/12/2020 - J Galindo - From C Sweat

located subject W of residence in field

22:15:33 11/12/2020 - J Galindo - From C Sweat

Arrested Lawrence Jackson

22: 24:59 11/12/2020 - J Galindo - From C Sweat

neither probe made contact non injury domestic, check if clearance is needed
22: 31:29 11/12/2020 - J Galindo

Notified Teeter that safe to return to residence

11/13/20

 

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 11 of 69

   

Officer Report for Incident 2012067 Page 6 of 7

 

Supplement
Fort Hall Police Department
Supplemental Narrative

On 11/12/20 at approximately 2200 hours, If, Officer T. Vance #209 was
assisting Field Training Officer (FTO) C. Sweat #205 at the address of 75 South
Highway 91 #6. See FTO. C. Sweat #205 report for further.

Upon arriving to the above address, officers made contact with LAWRENCE
JACKSON (DOB: 11/17/1982). As officers spoke with LAWRENCE, he advised officers
of grabbing his jacket from inside the residence because it was cold outside and
he would speak to officers outside his residence.

Once LAWRENCE was advised he would be followed by officers as he went

back into his residence due to the violent history, LAWRENCE immediately slammed
the door preventing officers from entering his residence. During this time,
LAWRENCE had used his body to block the door from opening. Officers then advised
LAWRENCE of be placed under arrest.

Once officers were finally able to make entry into the residence,
LAWRENCE then fled further into the residence closing an interior door. As
officers opened the interior door, I observed LAWRENCE fleeing out of the West
entrance door and into a field on the W. side of the residence.

As I arrived to the W. side of the residence, I observed LAWRENCE

fleeing further W. of the residence, behind an additional residence. During this
time, I lost visual of LAWRENCE. As officers began to search for LAWRENCE, FTO.
C. Sweat #205 was able to locate him lying on the ground amongst tall bushes.

While officers remade contact with LAWRENCE, I was then able to place
handcuffs on, checking for tightness and double-lock. Officers then assisted
LAWRENCE to his feet and escorted him to FTO. C. Sweat's #205 patrol unit where
he was then secured in the back of the patrol unit. See FTO. C. Sweat's report
for further. Officers then cleared the scene without further incident.

Officer T Vance #209
FHPD

Date: 11/12/20
Time: 2336

 

11/13/20
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 12 of 69

Co

 

Officer Report for Incident 2012067 Page 7 of 7
Name Involvements:
SUBJECT: 3123
Last: JACKSON First: LAWRENCE Mid: DANCIER
DOB: 11/17/82 Dr Lic: EA1241341 Address: 75 S Treaty Hwy #6
Race: I Sex: M Phone: (208)223-1588 City: Fort Hall, ID $3202
Complainant: 3180
Last: JACKSON First: THEODORE Mid: WILLIAM
DOB: 08/26/60 Dr Lic: DB187088F Address: ELLSWORTH AND EDMO
Race: [ Sex: M Phone: (208)479-1588 City: Fort Hall, ID 83203

11/13/20

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 13 of 69

 

eC €

 

Fort Hall Police Department Photo Log

AGENCY:
Fort Hal! Police Department

or aa Sy

SUBJECT:

Py ae a
tats esau

11/12/2020

INCIDENT: VICTIM:

Theodore Jackson
LOCATION PHOTOS
ede

75S. Treaty Highway #6 .

PHOTOGRAPHER:
FTO C. Sweat #205
PHOTO # (s)

ASSISTED:

 

Camera used: iPhone Xs

 

Perens me

 

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 14 of 69

OO ‘.
Fort Hall Police Department Photo Log

DATE OF TIME OF THIS
rales eee eas

Fort Hall Police Department | 11/12/2020 . 21:40 . .

eae INCIDENT: VICTIM:
2012067. |Domestic = | Theodore Jackson

LOCATION PHOTOS
SUBJECT: aye Ca
PHOTOGRAPHER: _ ASSISTED:
FTO C. Sweat #205 a
PHOTO # (s) Cameraused: iPhone Xs

 

 

 

 

 

 

 

 

End of Report
FTO C. Sweat #205
Fort Hall Police Department

&

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 15 of 69

AGENCY:
Fort Hall Police Department

CASE NUMBER:

SUBJECT:

Lawrence Jackson __

PHOTOGRAPHER:
FTO C. Sweat #205
PHOTO # (s)

 

 

DATE OF
Bae

11/12/2020

tel] P yaya
‘Domestic
LOCATION PHOTOS
TAKEN:

sto,

C

ate)
21:40

eat
Theodore Jackson

75 S. Treaty Highway #6

EASE]

 

Camera used: iPhone Xs

 

 

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 16 of 69

   

Fort Hall Police Department Photo Log

DATE OF TIME OF THIS
A Ae eas 9133)

Fort Hall Police Department 11/12/2020 21:40

CASE NUMBER: INCIDEN VICTIM:

Theodore Jackson |

LOCATION PHOTOS
SUBJECT: Nd

75 S. Treaty Highway #6

PHOTOGRAPHER: ASSISTED
FTO C. Sweat #205
PHOTO # (s) Camera used: iPhone Xs

 

 

 

 

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 17 of 69

DATE OF ; TIME OF THIS
tela alg ae elie

Fort Hall Police Department 11/12/2020 21:40

CASE NUMBER: VICTIM:

2012067. a | Domestic = ———_| Theodore Jackson

LOCATION PHOT!
SUBJECT: TAKEN:

75 S. Treaty Highway #6

PHOTOGRAPHER: DSR
FTO C. Sweat #205 ,

 

 

PHOTO # (s) m Cameraused: iPhone Xs

 

 

Figure 5: Expended ECD cartridge and probes.

 

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 18 of 69

   

 

OS (9
Fort Hall Police Department Photo Log

DATE OF TIME OF THIS
PX SS ede REPORT

Fort Hall Police Department 11/12/2020 21:40

CASE NUMBER: INCIDENT: (ean

2012067 Theodore Jackson

LOCATION PHOTOS
SUBJECT: TAKEN:
PHOTOGRAPHER: POS RUAPE
FTO C. Sweat #205 - | | |
PHOTO # (s) Camera used: {Phone Xs

 

 

 

 

 

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 19 of 69

   

Co coy
Fort Hall Police Department Photo Log

DATE OF TIME OF THIS
XS 6 REPORT REPORT

Fort Hall Police Department 11/12/2020 21:40

a eats INCIDENT: eis

2012067 _ | Domestic = ———_| Theodore Jackson oe

LOCATION PHOTOS
iE gy dae ;

75 S. Treaty Highway #6

PHOTOGRAPHER: OVS RY I
FTO C. Sweat #205 ©
, PHOTO # (s) Camera used: iPhone Xs

 

 

 

Figure 4: T. Jackson Right Hand

 

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 20 of 69

 

DATE OF TIME OF THIS
Bisa He aes

Fort Hall Police Department 11/12/2020

CASE NUMBER: te) 5

2012067 | [Domestic | Theodore Jackson

LOCATION PHOTOS
1 re da8

75 S. Treaty Highway #6

PHOTOGRAPHER: ASSISTED:
FTO C.Sweat#205
Sy eHteE: aC] Cameraused: iPhone Xs

   

 

 

Figure 3: T, Jackson Left side

 

 
  

Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 21 of 69

Tom,

. co co
Fort Hall Police Department Photo Log

DATE OF sneak)
leg ise REPORT

Fort Hall Police Department 11/12/2020

esis ete eH

2012067 a |Domestic =~=~———_| Theodore Jackson

LOCATION PHOTOS
SUBJECT: Cae

75 S. Treaty Highway #6 _

PHOTOGRAPHER: ASSISTED:
FTO C. Sweat #205 —

 

  

 

 

PHOTO # (s) Camera used: iPhone Xs

 

Figure 2: T. Jackson Right Side

 

 

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 22 of 69

om,

. oO co

x

Fort Hall Police Department Photo Log

Pyke 3 PaaS
XNA aes REPORT
oe elas . INCIDENT: VICTIM:
LOCATION PHOTOS
SU 298 WGN
75 S. Treaty Highway #6

PHOTOGRAPHER: ASSISTED:
FTO C. Sweat #205
PHOTO # (s) Camera used: iPhone Xs

 

Figure 1; Theodore Jackson

 

 

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 23 of 69

SHOSHONE-BANNOCK TRIBAL COURT . 19 5g
Fort HALL RESERVATION, IDAHO 2070 GEC 1 AR Go

 

 

    

CRIMINAL DIVISION ;
‘TRE CLERK GF THE COURT
SHOSHONE-BANNOCK TRIBES, REQUEST FOR, DISCOVERY tl
PLAINTIFF, OF ert CLERK
IR #: 2012067 ASSISTAM &

vs
Jackson, Lawrence, Case(s): 2020-CR-AR-1463
DEFENDANT. 2020-CR-DV-1464
2020-CR-MD-1465/1466

To the Public Defender’s Office and/or Counsel of Record for the Defendant:

The Shoshone-Bannock Tribes do hereby request, pursuant to the Shoshone-Bannock Tribal Law and Order
Code 1980 Revised Edition, Chapter 20 § 16, DISCOVERY AND INSPECTION of the following

information, evidence, and materials:

1. Statement(s) of the Defendant, either written or recorded

2. Statement(s) of Co-Defendant(s) or any other witness Defendant intends to call at the trial either written
or recorded.

3. Videos, books, papers, documents, and tangible objects, photographs, or copies or portions thereof
which are within the possession, custody and control of the Defendant and which the Defendant intends
to introduce as evidence at the trial

4. Results of any reports of physical or mental examination or scientific tests or experiments made in

connection with the case which the Defendant intends to introduce at the time of trial.

List of all witnesses, and summary of facts to which each witness is to testify.

Copies or photographs of all exhibits the Defendant intends to introduce at trial.

Notice of intent to rely on an alibi defense, including a list of alibi witnesses.

Copies of all investigative reports in Defendant’s possession, including polygraph results, dealing with

the incident(s) complained off in the above cases.

NINN

This request for discovery is ongoing: any evidence or material discovered prior to or during trial must be
promptly disclosed to the Tribal Prosecutors.

DATE: _30 November 2020 SIGNED: Byram Beckstead BB
Tribal Prosecutor’s Office

**CERTIFICATE OF SERVICE**
I hereby certify that I delivered this Request for Discovery to the Public Defender’s Office and/or Counsel of
Record through the interoffice routing system or by first class mail.

 

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 24 of 69

1/15/2021 5:58:00 PM
jllog.agency = SBCF jilog.num = 1378772

Jail Incident Number:

Location:

Event Type: Miscellaneous Entry
Responsible Officer: 7 Bosquez

Start Date: 01/15/2021 14:57:26
End Date:

Quantity: 0

Additional Info
DAN HALL DROPPING OF DISCOVERY FOR LAWRANCE JACKSON FOR SCOTT HEIDI

Inmates Involved
Name Number Type Booking Number Assigned Housing Bed ID Last First Middle

8123 14657 300 POD = 4JACKSON LAWRENCE DANCIER

Officers Involved
Officer

T Bosquez

Copyright © 2007-2021 All rights reserved. Spillman Technologies, Inc.

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 25 of 69

SHOSHONE-BANNOCK CORRECTIONAL FACILITY

INMATE REQUEST FORM
‘pate: | [ is} 10 Finare name: Lodo Pewee Sacle Sen pop: ev

 

REQUEST: \ ceqvesct Co coctiorel oft C6 When

 

 

 

 

 

AS cate ck Wa antioectedt of V0-\-2e0
ode SS NTS =2

 

 

 

 

 

i
i

 

 

 

 

 

 

 

 

 

Bem meme / -
TG Pee , a“ y
rr
REPLY FROM STAFF:
Koed copy oF Loe
LOGGED ON COMPUTER: }2 ORIGINAL IN FILE: COPY TO INMATE:
5 EM Riera
DATE & TIME RECEIVED: "t

OFFICER NAME & #: fe HF

| | | DATE & TIME ANSWERED: lg a @ Mls
evens 1318814 OFFICER NAME & #: _lwwwn 64

 
Case 4:21-cv-00036-DCN_ Document 3 Filed 01/22/21 vase 26 of 69
C. DEFENDANYT/S) AND Cause /s) oF ATID

2 i. low ZUing Luntea Aciwite », who Was aching as
Criet Nudge fo the SWoshone iBunnece Tribal Coote

\ Lawrence Dancier Nackson war arrested onthe 24h Dey
of Novem\oer L02z20 ef€ of U.S. Wighwes Q\ between
Edmo ond ElLsworth roada on my families " Private Proo ecty "
where | have several signed witness stutemmte of my Resiclence.

Ow the 134hW Day of November 20720 \ Lawrence Dancier decleson
was brevgint whetore Nudge Lunita Aniwite for on Ac raigumen*
Proceeding Vien (CARES Act\ “Tele tonference Nuctie Caovid-1%
Remste Communications .

Before the Proceeclinas i Lawrence Dancierdackédon was
pulled out of the “Drunk Tenk! ) a Shoshone-Beaunoele Corceckional
Facility Officer old me ahet on the night of the VLith Dey
ef November 2020 when \ wae \ntowiected. | was ervripped
naked in the “Drante Tanto” Cetl A and | wee given dail Cicthes
ond a Usech Reusecl washed cloth CoVID-14 mesk -rhet 1 had
+0 Secuwve around my @avS Mouth and nove betore 1 Covld go ©
ta “Dey Co" CAND for Arcaiqamant. 1 foond the mask on the
SH looe of the “DrunleTank” and seewed the Used Reusecl washeel
COI “1A mask on MY face becuse earlier inctle year Zezo |
refused +o use a shower atter a Contaminated COUITD- 14
intected Mmate used 1+ 501 was denied Arcavqgn ment until \
Felt i4 was sate +o usect dae shewer. The Shoshone - Bannock.
Trilse\ Correctional Facilities OFCiuers Wave dispaable KN- 15 masks.

As i walked from the “Derunte Tank” +o the ” Dry Cel" Lae Court
1 seen Cell Qvoerentined with whot deemed like Caution tape
because of a CaniD-~\IO lucked inmete . Dreadful » shocked
and debrlified From oO . Nigh’ of Terror ofte- ao hard day ot
work” Vo Laurens Deanciorlaricéon had +o gather my Streqgnih
end Covrage +e plead for my Life awed Lior ty ww Lrouk ot

Nudge Lunite Aciwite while | erdfered onck endured Maolietovs
Harassment s af “Romote Accoss "APT GBeain- bom puter \nterlece Vorture -

 
 

 

 

JANGAY aA Ts
taken vile.
re

  

—mowths oft DHS FEMA CDP 4+ TExAs

Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 27 of 69

C. DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim; for example, if you have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

1, Lam suing Lon oO Ac \ wire , who was acting as Cy et Nudae

(defendant) (job title, ifa person; function, if an entity)

 

 

 

for the Swe govie.- manned Teiloal Cour’

(state, county, cily, federal government, or private entily performing qa public function)

2. (Factual Basis of Claim) Lam complaining that on N ovember \4 LOZO _; Defendant did

(dates) | .
the following (state how Defendant participated in the violation and include the reason Defendant so acted if known).

 

    
  
    
  
   

   

      
    

 

Duwi CAR +) TelecanterencesJustiee 4 1-19 Romote Communication:
{ ‘der Anwite acti in_he. "P; ah acity " during Court ochion
ecthrea ld a brvot ofisS Cut’ ‘ bov:

 
 

 

fos pha 4 &ver
2

 

 

 

 

 

eondition , thet she iS aware of -facts rom whieh iatertnu. Cov ld be claw
3. (Legal Basis of Claim) T allege that the acts described above violated the following provisions of the

Constitution, federal statutes, or state laws:
“Bth Anmond ment “Deli heute | nditterence "that a Subétevtiel risk

of Horm Evists” lelaho Statute j8-2340. offical Neg lect

—— or Mal feasance -

4. L allege that I suffered the following injury or damages as a result: . .

| Lost my slo | Neve. been: Subjectect: 1 Economie Privechon ”
S Funedia wr +. -Ay a Aak iAd | was ve _* coloesodteo-
: for 2o2i. I Missach my Insurance Agest
State Form meeting ster Privele Health lnguaee - Privitzahue- | missecl :

AeM dallege eredit hoves of Cectitred HE.
£ (dale recitals ?, -Z2 of icialve “or Mole
tei pe tu Laud dor Foders
Dy |, 000,000 Aolloss.

LELAT ON -
6. Lam suing Defendant in his/her (personal capacity, (money damages from Defendant personally), and/or
official capacity (seeking an order for Defendant to ag or stop acting ina certain way; or money damages from an
entity because of Defendant's acts, as allowed by law), OF Defendant is an entity (government or private business).

 

  

  
       
 

   
       

    

5. I seek the following relief: Feder

 
   
  

 

      
 

 

- 7. For this clay, I exhausted the grievance system within the jail or prison in which I am incarcerated.
©

© Yes A No. If “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why full
' jail or prison grievance remedies were not exhausted. | genta Judicial Review Boare

Coun ail Com plain 4+ +s the. SBT hes A4torneu's at ce

PRISONER COMPLAINT - p. 2_ (Rev. 10/24/2011)
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 28 of 69

C. DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim; for example, if you have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

 

1. Lam suing Lumita Aciwit 2 , who was acting as
(defendant) (job title, if a person, function, ff an entity)

for the Shoshone -Benncere. Teiloal Covet

(state, county, city, federal government, or private entity performing a public function) |

2. (Factual Basis of Claim) Iam complaining that on ovembey \4,;Z072D _, Defendant did

(dates) _ .
the following (state how Defendant participated in the violation and include the reason Defendant so acted if known):

During CARESACK\ i Teleconference Justice. Caw\d- 14 Remote. Com mun tGuitions
‘a wi =A VN

 
   

     

 

otcaadinas buwark ecchiow akan wile. ockin es Ale chove V2 a

viclatoad BUS Cece. \ (aX) (Ani ne, ancl wos ill ~ faleRes,

lel; yk R a : , . .
lu Luntte Aciwite ominaithoek me +o a De. Dana thail ual snCareorak on

 

“under condition t pesing substantial cisk of Serious Varm “ana in fuck \ nave ween

A ei wv aed,
Ae grived of - of Claim) Tallest that the civil eed we above vio violated eat Mea S Following provisions of the

Constitution, federal statutes, or state laws: 1S L\.s. Cole. LOE \- Shatements or Entries gen.

 

Dep. af \aterior OLGire of Indion Atboire < bona oat Bylaws (othe eas
4. Lallege that I suffered the following injury or damages as a result: - Due Proe2ss of Lew

” it of Riahts

 
  
 
 

? x We

 

\alwerant Dignity AS Deterviaccti on and Masi anthropomorshi zed
os “ Self- (dent acl “Targered’ adils vv \é 9,

ok my Soveregu Mental Thought Process © Freeclovn o + Conscience“

5. I seek the owns relief:
Fart co Teectk

+0 the Ula beck Sretltes 1. pancdia Cane trey Si Kally raluse soko alos. Lo

 

 
    

“

6. J am suing Defendant in his/her Mbersonal capacity, (money damages from Defendant personally), and/or a
official capacity (seeking an order for Defendant to actpr stop acting in a certain way; or money damages from ang, ood gov

entity because of Defendant's acts, as allowed by law), Of Defendant 1 is an. entity (government or private business).

' 7, For this clay , | exhausted the grievance system within the jail or prison in which J am incarcerated.

Ores Y No. If “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why full
"jail or prison grievance remedies were not exhausted. | sentra Judie: nm Review Board
Council) Be mplaist fo the SBT bal Attorney's Office ,

PRISONER COMPLAINT - p. 2_ (Rev. 10/24/2011)

——

 
 

' jail or prison grievance remedies were not exhausted. | Sew ao Nudicte

Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 29 of 69

C. DEFENDANT(S) AND CAUSE(S) OF ACTION SO |

(Copy and use a separate page for each defendant and each different type of claim; for example, if you have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

1, Lam suing Lew te Aa Witte , who was acting as C\a\ ed Nudee.
(defendant) (job title, if a person; function, Yan entity)

 

 

for the Shnodélnons” Zanmoc\o-1ri loe\ Cour ‘

(state, county, cily, federal government, or private entity performing a public function)

2. (Factual Basis of Claim) Lam complaining that on Wyou owne - I(% Zowvo., Defendant. did
oS ; . (dates) | .
the following (state how Defendant participated in the violation and include the reason D fondant so acted if known).
~\ udage lunite Arciwite Pack riserack wn a Crimiaad Consolmef

Th omaection to acass Clagcot vial wkivas of ~trhe.
Yorke, Vercar' Trolniha behvitiesslhet

( . af fankro\ Ack - Loretta a,

CxDSe o \\.S. Tana) (Qo C1) owke Private Property during -

Cov 1-14 hat vavolved dicect Uinletiondg of 12 U.S Code. VES ~
‘ za chi v xehew!

 

 

     
 
 

lon ™ 2 + Or paid in Consvecchion

 

Goud (D-A4 Rowse Cow muah wen onZ Uriel .

3. (Legal Basis of Claim) L allege that the acts described above violated the following provisions of the \
Constitution, federal statutes, or state laws: Ar-hiele | \duko State ustrtution \ nhevent Digarty
Bih Amend ment Due Prowese Lind Bollinger v. Shorpe”
Olin 22% OS Federal Eauel Po otection of Cow). and
—Uarted St oes Cocle {WV -Lrawa’ oy wire AID ww Le lai tt dv
4. Lallege that I suffered the following injury or damages as a result: .
woe ‘Lea eriwite s & orcotcy Nas 21 nificant) Contnbuted
Sow \_¢ Loong xl my \detio Stet Entrancnisemest
tf \aherentd Dignity +o Deakeck wis} eu Verso Comily
Coapecty and Musine se .— ‘.

 
    
 

 
 

     

 

5. Lseek the following relief: Enforcement of ane Law o% woriken

Octane Consolrecry and Wb U5. Cocle £\BND- Fravt bY ne
6. Lam suing Defendant in his/her ersonal capacity, (money damages from Defendant personally), and/or Cex.
Mofficial capacity (seeking an order for Defendant to act gr stop acting in a certain way; or money damages from an Baitpeet #
entity because of Defendant's acts, as allowed by law); Of efendant is an entity (government or private business).

- 7. For this clayn, I exhausted the grievance system within the jail or prison in which I am incarcerated.

© Yes No. If “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly pa why ve 4
view WGoete

Panett Compleat Gorm into the SBT rilsal Adtorne’s or Ctee

PRISONER COMPLAINT - p. 2_ | (Rev. 10/24/2011)
To

entity because of Defendant's acts, as allowed by law), OF

Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 30 of 69

C. DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim; for example, if you have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

1. Lam suing Lunite Adnwite , who was acting as Chiet J udy é.

(defendant) (job title, if a person; function, ifan entity)

for the $ hos hove-- ennwek Trabel Court _

(state, county, city, federal government, or private entity performing a public function)

2. (Factual Basis of Claim) Iam complaining that on Decem her 2 Z ,20OZ¢ , Defendant did

(dates) | .
the following (state how Defendant participated in the violation and include the reason Defendant so acted if known):

Due \ Corker shu. Comd- alcations

 

   

 

 

 
 

 

ev the Svb Treuia ele Thereat,

_ _ lua spleyed “'Persuaal Interest
“iW A Fr bl’ VAT ES sf}! oO f Z em Der Z Z,Ze eo | had oa Pre Tre
Hearina a 9: BO am. st o process ot K oh Reati vi re

 
 
    

 

 

‘Ag ) . : . ft
CpvtD-i4 the 58 Tribel he wits were Con cetleol unk Jen. 4, Zo2o : From
the Id+th Day of Dec. 20720 mu SBCF Pod 3c hovs ing unt hes been

~ ab ted mn an t due. Checks.

Time off thelauing Scheduled court prouclive f Auriag Chrishwos end Newoas be.
3, (Legal Basis of Claim) I allege that the acts described above violated the following provisions of the.p., gue Z

Constitution, federal statutes, or state laws: py enies
[dah Statute 12 “j#e ©. Racleateerina- Civ | Romeslies
: . . 3 . 1 : 2
12 U-S: Cocle 233 { LeNGS to twhai date or Coesrte. (AN 46 wl lvence the
4, Lallege that I suffered the following injury or damages as a result: alien of a qov. PY
Mu Trihes Fort Bridlae-Trevty oF 18669 oh abt when we Caocred S$ ov
hee bun Breeehee bu JIudae (uni cIn Atch on

ta Probect mu Pecsun Fomily Proaertu | a. nel Budshoss bes been
tuleeawn while rhe. CovIN-lo mutator outbreecle hes Sterted Now law at

5. Iseek the following relief: i Croal's mercri*>

“ } vA c . p
Kot Bridaer Treaty of (BL? Arkele ‘uprence Low o the Lund
rit suing Defendant in his/her personal capacity, (money damages from Defendant personally), and/or ¢
0

fficial capacity (seeking an order for Defendant to act or stop acting in a certain way; or money damages from a 1, bod doo
lv Defendant is an entity (government or private business). R
: AiCOAct

 

   

     
 

\ A

     
  

       

- 7, For this claim, I exhausted the grievance system within the jail or prison in which I am incarcerated.

© Yes OF No. If “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why full

" jail or prison grievance remedies were not exhausted. / eeutoa Jucdt chal Review 2 onrel

Counc ! Como lawt form inches Ae sz Tribal Ad+torneu's Office
PRISONER COMPLAINT - p. 2_ . (Rev. 10/24/2011)
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 31 of 69

C. DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim; for example, if you have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

1, Tam suing Laawite. Adnwite , who was acting as Chai ef \udae
(defendant) (job title, ifa person; function, if an entity)

forthe S hashene-Maunvele Te lou Covi

(state, county, city, federal government, or private entity performing a public function)

2. (Factual Basis of Claim) 1 am complaining that on i) odember \>., 74) 2O, Defendant did
a (dates)

the following (statg how Defendant participated in the violation and include the reason Defendant so acted if known):

Nurcag (CARES Act) Tele conferen Covi -19

ee Sus tine

 

   
 
 
 

   
 

   
     

   

 

 

 

Remote VAAL DY . AVL TSE mh
Ls gl Ty a Pe a if 2 S21 16/& g ‘V' :
( "ONS P bmeky hat amMova +t-~ho Kuperts liovs Exh bitrert

 

et the, —_ldehe Sigtabe IA - BOOZ. DEFINITIONS.

(i \ fo.\_ Human Trek Gicki ng “means: Ci \ (bY) Hume TratGdeing

May include wits ime tea he use ot he.

LsNowine tyoes of force -Frosd, of Coercion

(i \ lb Vis ) Abusng or threetening abuse. at law of leqal

process aaainst the person of a thivd person. .

3, (Legal Basis of Claim) I allege that the acts described above violated the following provisions of the

Constitution, federal statutes, or state laws: , , ;
Lu U.S. Code Chacter 713 thiwwn TrekLicki na Vick ms

VPreokec$h on het :

&

             

4. Lallege that I suffered the following injury or damages as a result:
ctv on Ciahkts Viola In of the
Hon ~< Wabkts .

   
 
  

 

 

 

  

   

uv shy ane
5. Iseek the following relief:
Fork Hhidgec treet of
4F/,000,000 Rico Act |
6. m suing Defendant in his/her yocrsonal capacity, (money damages from Defendant personally), and/or
(foticial capacity (seeking an order for Defendant to act grStop acting in a certain way; or money damages from an
entity because of Defendant’s acts, as allowed by law), OF octendant is an entity (government or private business).

(oO eress

\\ chory 2%

- 7, For this or , Lexhausted the grievance system within the jail or prison in which I am incarcerated.

© Yes M No. If “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why full

" jail or prison grievance remedies were not exhausted. [ santas) & d wctal Review Riavel

Osncal Complaint tothe SETAbes A+Hoerney's. Obie

PRISONER COMPLAINT - p. 2_ (Rev. 10/24/2011)
) Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 32 of 69
Wy |

 

 

 

 

SHOSHONE-BANNOCK JUDICIAL COUNCIL COMPLAINT FORM

 

INITIAL CONTACT INFORMATION \y
Complainant Name: LawiConce. ‘Dawe at OLY Lor
Phone No. 20 5uU7 7 B3H,2:. 7 Ss. g. Trewhy Huey i CL,

Zs Lo 2—
CRIMINAL ACTION: Poretetle 10
Type ot Hern [ 1 Arraignment [ | Pre-Trial { ] Trial [| ] Probation Violation

 

 

Kul se _ lad chimed alge lmor isanwen® Corer V FaCNZe

of Hearing: [ ] Arraignment [ ] Pre-Trial [ } Trial [ | Propation Violation AYE C
Rother:

 

WENT oF VROEMS aad CER AGH

JUVENILE ACTION:
Type of Hearing: [ ] Arraignment [ ] Pre-Trial [ ] Trial { ] Probation Violation
[ ] Other:

 

PROVIDE A COPY OF THE COURT ORDER IN QUESTION OR ANY OTHER INFORMATION RELEVANT TO THIS COMPLAINT

IS THE ACTION PENDING IN COURT? [ ]Yes [ ] No wt
HAS AS APPEAL BEEN FILED? [ ] Yes [ ].No HAS THE APPEAL PERIOD LAPSED? [ ] Yes [ ] No
Date of Occurrence: .

 

a

Type of issue: |/] Due Process [ } Court Order [ ] Prejudice Judge

other 1 Wwe Been DenreO SUBSTANTIAL DUE PRoLEss
State the issue/complaint: & KLLESS “To The Ue gy DSTUCT SUN KS

o% _\DAawto- THe So -Bi TRB AL CpULEcon $

Ci LB@a@u 4 Pots CEQVESTS NRE WADEQUATE tO
MANTA THE PEALE era cack ns LATES «

The Judicial Council-does NOT reverse or set aside Tribal Court Orders. Those issues are to be heard by the Tribal

(aod luce, de Lin py) 22, Leto

| Aeomalaint Signature (required) { V/ Date:

    

SEND THIS JUDICIAL COMPLAINT FORM TO THE TRIBAL ATTORNEYS OFFICE IN CARE OF JUDICIAL COUNCIL LOCATED AT
THE TRIBAL BUSINESS CENTER

 

#4 JUDICIAL COUNCIL USE ONLY****
Date Received by the Judicial Council: Date Reviewed:

Date Completed: Date met/called complainant:

 

 

 

 

 

ther: ae A & Law

N DOMES: |
cp acon  oBsTeuane DE THE Powsls oF CH! le" | Zochion ‘

 

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 33 of 69

C, DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type af claim; for example, if you have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.) .

1. Tam suing Scox* Werds , who was acting as Tilal Cublic ID eftender

 

 

|
|
(defendant) Gob title, if a person; function, if an entity)

forthe Shoshone - Bannack Tr pal Court

(state, county, city, federal government, or private entity performing a public function)

2. (Factual Basis of Claim) lam complaining that on N ovemnbec\ 4 LOLO > Defendant did

(dates) |

the following (state how Defend t participated in the ytolation and include the reason Defendant so acted if known).
7 f y Comity ic

  
  
  

    
 

  
  
 
 
 

  

       

  

  
   

  

Q

 

- Aaimack \w ND BTeENts Keott Weids icensed &
ia a War Asgacicion. This Lalge Sletemeat was & Pacversion or Disskcuckov
3, (Legal Basis of Claim) | allege that the acts described above violated the following provisions of the of Sushice-
Constitution, federal statutes, or state laws: lAaho Stetute 12-216. Omi osion of Rinlic Datry
if Uf. Ss. Covele loo] -(o\(2 Knowing ly and wilfu ily - pralees tint mecterially
false fictrtiovs , or Fravdu (a: t cr : Ov :
iB U.S. Code | 3S - Fravel by wires Codto 1or *Xelevision

4. Lallege that l suffered the following injury or damages as a resu t:

Public Defender Scot+ Heidi's amission of- Pabiic Dwhy has
Conti buted +o and ic furthesance. of violators at Ide ho statute
18-1505 6 Abuse ax ol Ex loi tetivna ofa Vulnerable Acult, | have been
dearived of my Human Rights = Universal Devlarectvn-for Hawen Rights

5. Iseek the following relief: Enturce me tot the Low «a s written | Wouled
Li te do Evercise Arhile ! ot +la_ fort Badge- Fenty of (BLE
tne Honor of the Unites Stetes...“aad its hoaoris hereb pled ecl +
6, Lam suing Defendant in his/her lAbersonal capacity, (money damages from Defendant personal. yan of Keea it a
| Mofficial capacity (seeking an order for Defendant we stop acting in a certain way; or money damages from an
entity because of Defendant's acts, as allowed by law), OL Defendant is an entity (government or private business) {
ty of Def y law); ; y (g P : if p gd0,000

    

 

 

 

. 7, For this clayn, L exhausted the grievance system within the jail or prison in which I am incarcerated. « IcOAc
© Yes VS No. lf “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why full
' jail or prison grievance remedies were not exhausted. | sent udleta | Loview 1S Dol:

Cromplant into the Shoshone Benaole TH bel Attomeu's Offre .

PRISONER COMPLAINT - p. 2 (Rev. 10/24/2011)

 
\42 )

Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 34 of 69

C. DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim; for example, if you have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

i. Lam suing Scott u ei di , who was acting as Tn Tri ba) Pu bliz Defender

(defendant) Gob title, if a person; function, ifan entity)

for the 5 hos hone - Bonn ecla Tr bal bovrct

(state, county, city, federal government, or private entity performing a public function)

2. (Factual Basis of Claim) Iam complaining that on \\ exiom be/ \> 1192. _, Defendant did

         

 

. (dates) | ;
the following (state how Defendant participated in the violation and include the reason Defendant so acted if known).
‘ 7” : ) . . '
. ys y ugdee, = mui cach on $
Publie Detender Scott Hered 4 in violation ot S & Tr bes baw ane Orcer

 

ocho. dina Gaminal Co usrimresy L. Commit anu Crime 3 or

2. Faleely enol maliciously ineliet another Lor ony Crime sor +o proeureé
hot - fo -ont CAMmt + ov 3. Falsely move

or Matrlain anu suits achion ac procevcliras eo 5S. Commet anu act

in juaci av& ths the public health » morals Loc ctor the 1 VOLSI Dn. ©
ebsetuctun o + jushce ordthe dve admwnis Trecho © 7 “he Cehod.

3. (Legal Basis of Claim) | allege that the acts described above violated the following provisions of the
Constitution, federal statutes, or state laws: ,
eth, Amendment Entranchice mnt | work | pay taves /yote.

L have. the IR sey ht to 44h Amovel patent Fave | Pc retechivn ot Hee. law:
, dake Statete 18-1808, Rocleeteering ~ Gil Remedies :

lege that I suffered the following injury or damages as a re

SS | on cbels Act) feleho State Conehthutiion
as fram Gontly Coutn bute 45

te footer mu

UA

p J A rihel

 

 

      
  
    
 

 

 

ature ot muy In herent Dignity
13% 4) 3 Ve

   
 

  
 

rs A

 
 

V oa ds Pee VrogerctYy anck (puss A (CAI T ! as
State - of- Emeraoncy or Covi dD -14 Pondemtea mutihion outhreak.

5. I seek the following reliér: et B

Lit HAD « Kote Ted iq Ae: -1806. Dr rl emneolies of Foderel
& 1,000,000 (claln (State Paclkaterirg Aed-Cyvit §
6, Jain suing Defendant in his/her [V| personal capacity, (money damages fro ti sonally), and/or
ori capacity (seeking an order for Defendant to acts stop acting in a certain way; or money damages from an

   
      

re
t pe

entity because of Defendant's acts, as allowed by law), OT Defendant is an entity (government or private business). _

. 7. For this claim, I exhausted the grievance system within the jail or prison in which I am incarcerated.

© Yes V5 No. If “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why full

jail or prison grievance remedies were not exhausted. / $ anta du dictal Zaview 4

(oonci | Nom plata + Farm who Yl SB TH bal A-Home y's oFbice

PRISONER COMPLAINT - p. 2_ (Rev. 10/24/2011)

Trans, Latioa ati
 

entity because of Defendg

jail or prison grievance remedies were not exhausted. Qiu

Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 35 of 69

C. DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim, for example, if you have two different
claims against one defendant, you will use two pages. Altach a continuation page if needed, but try to be brief.)

1. Lam suing Scott LHe tel j , who was acting as Deb lie Delevreler

(defendant) (job title, ifa person; function, if an entity)

for the Chos hone 7 Ranscck TA bal Our

(state, county, cily, federal government, or private entity performing a public function)

2. (Factual Basis of Claim) Iam complaining that on h ox loyv ber i 4 ¢ ‘Lo@O __, Defendant did

(dates) | .
the following (statg how Defendant partigipated in the violation and include the reason Defendant so acted if known):
Ducina ( CAZES Act) Teleco aterenve Sash ve. (ov ID-19
> mmr Cor Hd AS Seott Hedi 's Porhu dahon nr
teal tee | A sa clin Crince Cort dirattf Wes
amovet te a OO atriveawte that Sxbs bide the meondng of.
Ld pho Stectute [B- BG02. DEFIN iT1IOWS (i\la\_Humen Trathdona
Meuns ° OC VbY) tutor Trafh / Ag. atigaot |
L kaniste cl tho. + So. dn Pollowtnea tre Des ot :
wr Coe retons (Cl Vb iti) Abusing of Thyrectenls a Suge xt law
tas t= the Gegsis ere. ShurA PUSsVn _

AK iF CaS
(i (b a) Uémea a candle fen at celvitucde buy mans ot ans gchemnc;Plon

      
    

  

4

 

 

3. (Legal Basis of Claim) J allege that the acts described above violated the following provisions of the « potter) .

Constitution, federal statutes, or state laws:
242 U9C Chaotic 148 planner iG dleina Victims Peatecttor

Act | | |
4, Lallege that I suffered the following injury or damages as a result:
( Se on 2Subkts _ and

CunighmenT

    
   

    

co A neg Vn tnt of

 
 

5. Lseek the following relief: 7 1- > ENMercrge- beth cle \ ot the

 

Po Deaicdkoer Treet of (U3 Dees C Gult Chery2) awl
F 1,000,000 Ieahe Stete fiuthateemny fet Civic REMEDIES
6, Yam suing Defendant in his/her [V| personal capacity (money damages from Defendant personally), and/or
Postal capacity (seeking an order for Defendant to act Ar stop acting in a certain way; or money damages from an
it’s acts, as allowed by law), OF Defendant is an entity (government or private business).

  

- 7, For this claigf, I exhausted the grievance system within the jail or prison in which Iam incarcerated.

© Yes

Of No. If “Yes,” briefly explain the steps taken to ephanst if “No,” briefly explain why full
: \ ted, a Judicial ov ey 2 ror of oo
Cow plant wh Stlae SD \ a hes Attorney 5 0 Ge .

PRISONER COMPLAINT - p. 2 (Rev. 10/24/2011)
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 36 of 69

A)

C. DEFENDANT(S) AND CAUSE(S) OF ACTION . |

(Copy and use a separate page for each defendant and each different type of claim; for example, if you have two different |
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

1. Lam suing Les { ie St Cl alr , who was acting as Tahal Prosecutor

(defendant) Gob title, ifa person; function, if an entity)

for the Shos hene_- Beunsek Th bes

(state, county, city, federal government, or private entity performing a public function)

2. (Factual Basis of Claim) lam complaining that on Maovem ber 1312020 , Defendant did
SO (dates) .
the following (state how Defendant participated in the violation and include the reason Defendant so acted if known):
Telecé x ’ »-14 minunicatiens Tr be

r
Prosecutor lash'e Sta whois an Ofhcer of fle DePt. of ln

1

A Plaics 3 Tn be in tte “Pers 2), MY PCAC, "Ae MCACH 4 7 Ud. DerF*? 2 Go ce

         

       

andor Lt ; ; Tj . ‘ :
Cons prau) as deser bed in 2/985 mau be liable to the Farhu injuced )
3. (Legal Basis of Claim) | allege that the acts described above violated the following provisions of the

Constitution, federal statutes, or state laws: 2% US Code $ DSOR. Eth cal Stuuderds
or Vrosetutors Act » 12 US Cocle (U2 - Fravd by wire . radio. ew
“Television Reo , , “Ds elie wn Assistunce Act

(AL USC BIZLY 2 Fork BHdgertresty of 1QL6%, Eveewtve Order v2Q\%

4. Lallege that I suffered the following injury or damages as a result: Galolaai Magnisky Act

 

 

AD4Se Cc $4 CE +a Valea ble. Adult: do hix Tde- p-ISOS”
Durine Dresicontir s Ordered OPemitinw erp Seat | Pave Doe hela
againet muy will Subs sect Malietoos Prosecution, | have hean Committee +o
“ ne K con! huve hee

      

imcarceraho a hf + Tro. art nhal
clevrived of “the. minimal civilized measvres of Lite's nacessitve $.' Farmiy 5.Brotnan,

5. Iseek the following relief: / Waa Epo press Aull SUS. 226, 9341999)
Charge Proseitutlon of (8 USC IBIS ¢ 23 USC S30B Comal Cons piney
Rerrehy + Of6cial Ves leet or Malleasence( Idohe Statute 18-2340 Fed Trwaslation)

6. lam suing Defendant in his/her ersonal capacity, (money damages from Defendant personally), and/or

[MOfficial capacity (seeking an order for Defendant to act gpstop acting in a certain way, or money damages from an 1,004, ddd
entity because of Defendant's acts, as allowed by law), OT Defendant is an entity (government or private business). 4o A 4
- ( c

 

- 7. For this claigay1 exhausted the grievance system within the jail or prison in which I am incarcerated.
© Yes ‘Ono. If “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why full
' jail or prison grievance remedies were not exhausted. / Sonat a du Aizto-l Baview Bona

Coup lant Wubo tHe SAT? bal Attorneu's OL hice.

PRISONER COMPLAINT - p. 2_ (Rev. 10/24/2011)
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 37 of 69

C. DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim; for example, if you have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

1. Lam suing _Lesli e Xt. Clair , who was acting as
(defendant) (job title, if a person; function, if an entity)

for the —lnoshone - Beunecte ThHhkhes

(state, county, city, federal government, or private entity performing a public function)

2. (Factual Basis of Claim) lam complaining that on Kiovem beri 2 (2oO2742 >» Defendant did
oO (dates) |

the following (state ho Defendant participated in the violation,and include the reason Defendant so acted if known):

A

Dp ([ Fe rent \ -| 5 wamum'cection

         
  

ne,

ata

Broam Vv. Bogan , 220 F.3d, 1024; 1io2e (G4, Cix. 2003)
3, (Legal Basis of Claim) | allege that the acts described above violated the following provisions of the

Constitution, federal statutes, or state laws: /daho Stete Human TWrattcle ng V. )oHms
Pre tion Act _I B- 8G02.. Definitions Ait bh) Human Trust fclslas nay ruchede s..-

CVn ii,) Abusing or threaten ine 2 (OUBS ogai 40Or
a thi re porsors Title 27 US Code Crepter 18 Humen Treat ticking viehas protection Act

4, Lallege that I suffered the following injury or damages as a result:

           
 

 
  

 
  

   
   
  
   

A buwAL and tC. Ploi Ay Dt CG Yes i Va Le Hel. ldo j oA ; ~ : .
Leslie SHCtay! Arhfice._has nikicawtly cmtn'bwtel to wrvnras and 4 predations
olm Stute Ouch / te bed Ao Protect sor Favuly

Property aucl Bas dies Ge : _:
\ 5 [seek the following relief: Fo Exerc) Se Act. zle | of Le Fo-t- B. deor Treaty of 1868
\ 2 » . deliver ua ' a ded Stites +++, end fn Case
thes wil fully refuse se te dos: :: " Precetull Charges Humen Tathating
6, Lam suing Defendant in his/her [Uirétsonal capacity. (money damages from Defendant personally), and/or

[Witficial capacity (seeking an order for Defendant to act or stop acting in a certain way; or money damages from an Ovo yuo
entily because of Defendant’s acis, as allowed by law), OF Defendant is an entity (government or private business | }
. Rico Act

 

- 7. For this claipayl exhausted the grievance system within the jail or prison in which Iam incarcerated.
© Yes Y No If “Yes” briefly explain the steps taken to exhaust; if “No,” briefly explain why full
' jail or prison grievance remedies were not exhausted. ] san tas ueral Raview Boer

~ Domplont into He SB Tribu! Attn’ Offi.

PRISONER COMPLAINT - p. 2 (Rey. 10/24/2011)
| Case se 4 21-cv- /-00036- DEN Document. 3. Filed oujeziaa Page 3 38: of 69. ed

     
  
 
  
    
  

  

| SHOSHONE-BANNOCK TI TRIBAL COURT
FORT BALE: RESERVATION I IDAHO
oe Criminal T Division |

       
   
    
       
    
 
 
 
  
 
   
  
  

 

- Case Ne 2020- CRAR-1463; 2020: 0-CR-DY=L464_
--2020- CR-MD- 1465/1466 _ : :

 

 

mo _ Shoshon Banos Tribes, oon
_ Hee Plant

 

 

 

 

 

_ Master File No. 1395 | “ = = iene

a NOTICE oF ARG OS

 

y
ae
“ye
OQ
Oe.
d,

 

“Defendant

  
 

° pré-Tri Conference S Cen “eee
. “ACTION

 

 

 

   
 

jannock Tribes Jy Justice Cemér located on. EB: “Agency. Road, 4 ned ry ES

 

er te Presi hdge; at the: Shéshone-

    

4 i there are. e witnesses to: 5 Be notified contact, Piosecutor’ 5 or “yout + Advocates Office at least 1)
‘days prior to the hearing d date and submit your witness list to your, Advocate. ere

 

ae feo Soe ee ne

asc - — ep

“Cle of the Court: Vs

 

  

 

 

the undersigned, “do hereby skoda reoeint of the eabov  awtacea pe

us

 

 
   
 

 

dual

.¢ -Signdture of Receipt / Pt /

 

 

 
>” Case 4:21-cv-00036-DCN Document 3. Filed 01/22/21 Page 39 of 69

 

 

 

 

 

 

 

 

{ . ae . SHOSHONE- BANNOCK TRIBAL COURT
\\ >) FORT HALL RESERVATION, IDAHO — CRIMINAL DIVISION |
Sua | | | PRE-TRIAL CONFERENCE... MF: 1395
Defendant’s Name: Lawrence Jackson OY . Date: © 01 1/2021
. : “ ‘ ae .
ae Defense counsel}; Fribal Pr osecutor:
“ Present _ ; ' Publie-Befender: Office No. (208) 236-1050 . an Beckstead '
Not present wk Heide oO'W.Edmo lll o-———" , " Leslie St. Clair
Re-issue notice : Pro Se. . ‘ Matthew Glover :
Bench Warrant — No Bond dvocate: Se: _
#1» 2020-CR-AR-1463 Intoxicated Persons re § 81-115
Set for: 5 Sentencing: change of plea. @ Dismissal for change of plea -. g Dismissal: other - . g-Trial aPTC
‘Fines: © Court Costs: ; ~ a CTS. . | o ale/drug eval (follow)
: _ ae DUI course
Negotiated Jail: _ Suspend: call o days oconsec’ =, conc. " gout
Agreement / o anger management
| Probation: o Sup o Unsup m consec aconc | o victim’s impact panel

 

 

 

Other conditions: | a J} je lobo. eve.

 

#2 2020-CR-DV-1464 (8-3-16(a)); 2020-CR-MD-1465 (8-1-61); 2020-CR-MD-1466 (8-1-91) |

 

 

 

 

Set for: - Sentencing: change of plea a Dismissal for change of plea a Dismissal: other o Trial ‘a PTC ©
- Fines: “Court Costs: aCTS De a alc/drug eval (follow)
7 ‘ac DUI course :
Negotiated . Jail: Suspend: call o days caconsec 5 conc "
Agreement ° : . ; c anger management

 

 

 

Probation: a Sup oUnsup - nconsec °° =-acone g victim’s impact panel

Other conditions:

 

 

* The Court does not have to accept these recommendations: it may impose additional sanctions or remand the charges back to pre-trial conference. *

1 understand I am giving up rights:to which I am entitle’, including (1) the right to a speedy trial by jury, (2) the right to remain silent, (3) -

the right to cross-examine witnesses, (4) the presumption Of Rinnocence-fgullt must be proven beyond a reasonable doubt). 1 enter this plea of my own
free will, with knoe edge of the charge and the maximum penalneL by L was not, forced or threatened to change my plea. Further, I authorize the

fell his plea agreement without further hearing:
2 [Ye [5 fol ti

Defendant Date elgg ace
SENTENCING

IT IS HEREBY ORDERED that the penalties set forth naa Ay amendments made by the Court, are to be imposed and are effective
immediately. All fines and court costs are due within 30 “nya oth order. The Defendant has the option of community service on the fine portion
only. Bonds are exonerated. The Defendant must sign up for orobation within seven (7) days of this order with =O R. Adams o M. Gallardo

     

Z/ AL dfubi

Tribal Prosecutor Date |

 

We
V Date

. = 01/11/2021
Tribal Judge , a Date
NOTICE OF HEARING . . .

Jury Trial cases must also be set for Further Proceedings hearing. Defendant and Counsel must be present by 8:30 a.m. on Trial date.

These cases are set for a F Further Proceedings hearing on the } ¢. - day of i n\ 20) 4 at 10:00 A.M.
These cases have been set for a “lu ,i« | hearing on the _}) day of Nyil 202 { at 7 Gu aiy/pm,

To the Defendant: This is your formal notic hot the next hearing. No further notice will be issued. if to: appear may result i ina warrant
being issued for your arrest. : :
CERTIFICATE OF SERVICE

I certify that I delivered a true and correct copy of the above-entitled matter to all parties. - JaNeva Jake o 01/11/2021
: . Court Clerk/Advocate Date <
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 40 of 69

 

 

 

 

SA SHOSHONE-BANNOCK TRIBAL COURT
FORT HALL INDIAN RESERVATION, IDAHO
CRIMINAL DIVISION

Shoshone-Bannock Tribes, ) Case No. 2020-CR-MD-1465

Plaintiff )
Vs. ) Master File No. _1395

)
Lawrence Jackson ) ORDER OF COMMITMENT
Defendant

The above-named defendant having this day ( X ) Pled Not Guilty
( ) OTHER:

 

Of violation of Chapter 8 Section 1-61 (OR) LWOR- Of the
Shoshone-Bannock Tribal Law & Order Code by committing the offense(s) of:
Threatening

 

 

Ihave adjudged that he/she should be placed in the custody and control of the Fort Hall Jail.

WHEREFORE, IT IS ORDERED that the said Defendant:

( X ) Be detained by the Fort Hall Jail and held to answer to this Court to the charge above-stated;

Or until a Bond of $ 500.00
( X ) Cash (  ) Cash/Surety ( — ) Property is paid to the Tribal Court.

( X ) Upon posting bond, the Defendant is to return for:
( ) Arraignment ( X ) Pre-Trial ( ) Sentencing ( ) Probation Violation

On the 22n¢ Day of _ December , 2020, at 9:00 a.m.
( ) Be committed to the Fort Hall J ailuntila $ Fine and/or $ Court Costs are paid.

 

( ) The defendant is to be held on NO BOND until further orders of the Court or until final
adjudication of the case(s) listed above.

THIS ORDER IS A:

-( X ) Temporary Commitment

DATED this 13" Day of November 2020.

©.

h .
Judge of the Shoshonte-Baynock Tribal Court

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 41 of 69

SHOSHONE-BANNOCK TRIBAL COURT
FORT HALL INDIAN RESERVATION, IDAHO

CRIMINAL DIVISION
Shoshone-Bannock Tribes, ) Case No. 2020-CR-DV-1464
Plaintiff )
Vs. ) Master File No. _1395
)
Lawrence Jackson ) ORDER OF COMMITMENT
Defendant

The above-named defendant having thisday ( X ) Pled Not Guilty
(

) OTHER:

 

Of violation of Chapter 8 Section 3-16(a) (OR) LWOR- Of the
Shoshone-Bannock Tribal Law & Order Code by committing the offense(s) of:
Domestic Abuse Act

I have adjudged that he/she should be placed in the custody and control of the Fort Hall Jail.
WHEREFORE, IT IS ORDERED that the said Defendant:

( X ) Be detained by the Fort Hall Jail and held to answer to this Court to the charge above-stated;

Or until a Bond of $ 2,500.00
( X ) Cash ( ) Cash/Surety  ( ) Property is paid to the Tribal Court.

( X ) Upon posting bond, the Defendant is to return for:
( ) Arraignment (xX) Pre-Trial ( ) Sentencing ( ) Probation Violation
On the Q2n4 Day of December , 2020, at 9:00 a.m.

( ) Be committed to the Fort Hall Jail untila $ Fine and/or $ Court Costs are paid.

( ) The defendant is to be held on NO BOND until further orders of the Court or until final
adjudication of the case(s) listed above.

THIS ORDER IS A:

( X ) Temporary Commitment

DATED this 13% Day of November 2020. °

  
   

 

one-Bannock Tribal Court
‘Case ’4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 42 of 69

I

ZN)

SHOSHONE-BANNOCK TRIBAL COURT
FORT HALL INDIAN RESERVATION, IDAHO

 

 

 

 

CRIMINAL DIVISION
Shoshone-Bannock Tribes, ) Case No. 2020-CR-MD-1466
Plaintiff )
Vs. ) Master File No. _ 1395
)
Lawrence Jackson ) ORDER OF COMMITMENT
Defendant

The above-named defendant having thisday ( X ) Pled Not Guilty
( ) OTHER:

 

Of violation of Chapter 8 Section 1-91 (OR) LWOR- Of the
Shoshone-Bannock Tribal Law & Order Code by committing the offense(s) of:
Obstructing an Officer

 

Lhave adjudged that he/she should be placed in the custody and control of the Fort Hall Jail.

WHEREFORE, IT IS ORDERED that the said Defendant:

( X ) Be detained by the Fort Hall J ail and held to answer to this Court to the charge above-stated;

Or until a Bond of $ 250.00
( X ) Cash ( ) Cash/Surety ( ) Property is paid to the Tribal Court.

( X ) Upon posting bond, the Defendant is to return for:
( ) Arraignment ( X ) Pre-Trial ( ) Sentencing ( ) Probation Violation
On the 22nd Day of December , 2020, at 9:00 am.

( ) Be committed to the Fort Hall Jail until a $ Fine and/or $ Court Costs are paid.

 

( ) The defendant is to be held on NO BOND until further orders of the Court or until final
adjudication of the case(s) listed above.

THIS ORDER IS A:

( X ) Temporary Commitment

DATED this 13" _—s— dDay of November 2020.

 

°

 

Judge of the Shoshone-Bansock Tribal Court
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 43 of 69

SHOSHONE-BANNOCK TRIBAL COURT
FORT HALL RESERVATION, IDAHO
CRIMINAL DIVISION

Shoshone-Bannock Tribes, Case No. 2020-CR-AR-1463

Plaintiff

 

Vs.

 

Master File No. 1395
Lawrence Jackson

eee eee ee ee

Defendant ORDER FOR TEMPORARY RELEASE

TO THE KEEPER OF THE FORT HALL JAIL:
Application having been made to this Court for the Temporary Release of the above-named defendant, and this

court having been satisfied that the granting of such released is in the best interest of justice;
YOU ARE HEREBY ORDERED: —
To release from your physical custody the above-named defendant on [ x | His/Her own recognizance
Said Defendant is not to violate any State, Federal, or Tribal Laws during his or her release and shall further comply

with the following terms and conditions:

[| To return for: [ x | Pre-Trial [| Trial [| Sentencing one Violation

22"4 day of December , 2020 at 9:00 a.m. [| 3:00 p.m.
[x | The defendant is not to violate any State, Federal, or Tribal Laws, or Release will be Revoked and/or Bonds

Forfeited and New Bonds imposed.
X | Failure to appear for said hearing will result in a Bench Warrant being issued. MANDATORY APPEARANCE.

X | Conditional Release: Defendant is not to incur any further violations of Tribal, State, or Federal Law or this
release will be Revoked and Max Cash bonds will be imposed.

[| Stipulations:

 

 

 

 

 

 

 

 

in the event the above-named defendant fails to comply with any of the above-mentioned terms and conditions

in any fashion;
YOU ARE FURTHER ORDERED to cause said defendant to be seized forthwith and restored to your custody and

control;
IT IS FURTHER ORDERED that all violations of the terms and condition of this order will be reported by you to the

Prosecutors Office, Fort Hall, Idaho.

 

 

 

Dated this 43th day of November , 2020
|, THE UNDERSIGNED, DO HEREBY CERTIFY THAT | Oo
HAVE READ THE ABOVE AND FOREGOING ORDER Judge, ShoshomecBg nock Tribal Court

FOR TEMPORARY RELEASE AND THE CONDITIONS
THEREIN, AND THAT | FULLY UNDERSTAND AND
AGREE AS THEREIN STATED.

 

Defendant

 

Corrections Officer/Witness

 

Other Responsible Party:
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 44 of 69

 

 

ZY
ont SHOSHONE-BANNOCK TRIBAL COURT
, FORT HALL RESERVATION, IDAHO
CRIMINAL DIVISION
SHOSHONE-BANNOCK TRIBES, DOMESTIC ABUSE NO CONTACT ORDER
PLAINTIFF,
2020-CR-DV-1464
VS
Jackson, Lawrence, Sex: M Race: Am. Indian Ht: 5'11"
DOB: 11/17/1982 Hair: Black Eyes: Brown Wt: 270 Lbs
DEFENDANT.

 

 

 

 

 

 

The above named Defendant is charged by criminal complaint with the offense of Domestic Abuse, in violation of
LWOR-07-S2, § Il, (A)(1) of the Shoshone-Bannock Tribes Domestic Abuse Act. The Defendant is hereby ordered, pursuant
to Section II(F) of the Shoshone-Bannock Tribes Domestic Abuse Act, to have no contact with the victim, Thedore Jackson,
D.O.B., 08/26/1960, who resides at 75 S Treaty Hwy #6 Fort Hall, ID.

Type of contact (if any) permitted: ~

C] In person Text Message

CL]
EF Telephone L] E-mail
O

| IM/Webcam/Internet chat Other:

 

It is ordered that the Defendant SHALL NOT:

1. Unless permitted above, contact the victim, the victim’s family or household members, in person, via telephone,
mail, E-mail, text, Internet chat, Webcam, Instant Messages (IM), through a third party, or by any other means,
directly or indirectly, except for mailing or service of process of court documents by an unrelated third party.

2. Come within 500 feet of the victim, victim’s family or household members, or enter or knowingly come within,
or knowingly remain within 500 feet of such persons’ residence, regular abode, school, daycare, or place of work.

3. Reside with the victim during the duration of this order.

a. Ifthe Defendant wishes to obtain necessary personal items and tools necessary for employment from the
residence, the Defendant SHALL contact a !aw enforcement officer for assistance in removing these
items. Law enforcement officers shall have discretion in determining what constitutes necessary tools
and personal belongings.

b. Any invitation to reside with or contact initiated by the victim named in this order DOES NOT void this
order, and the Defendant is warned to stay away and not reside with the victim, even if invited or asked
to do so by the victim.

4. Engage in ANY conduct which may cause, is likely to cause, or is an attempt to cause physical harm, bodily
injury, assault, mental harm or anguish, or is harassing, threatening or stalking in nature.

WARNINGS TO DEFENDANT:

This DOMESTIC ABUSE ACT NO CONTACT ORDER shall remain in effect for one (1) year from the date of entry or until the
final adjudication of the above captioned case. Only the Shoshone-Bannock Tribal Court may alter the terms or expiration date of this order.

Further, violation of this DOMESTIC ABUSE ACT NO CONTACT ORDER may be charged as a separate crime from the above
captioned case under L.WOR-07-S2, § II, A(3) of the Shoshone-Bannock Tribes Domestic Abuse Act. A violation of this Domestic Abuse
Act No Contact Order could result in 1 year imprisonment, a $5,000 fine or both.

This order shall be enforced, even without registration, by the courts of any State, the District of Columbia, any U.S. Territory, and
any Indian Tribe, per 18 U.S.C. § 2265. Violation of this order, or any of its provisions, violates Federal law and may result in Federal
imprisonment, per 18 U.S.C. § 2262.

 

ff 5 and it
f

edb fo OB OR ee if rare
i [ile be ds fe Os a Ag heal fe b7
Defendant 4 Date

 

White Copy-Master File Yellow-Law Enforcement Pink-Defendant Additional copies: Victim, Prosecutors and Defendant's Advocate
 

Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 45 of 69

C. DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim; for example, if you have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.) .

1. lam suing Dyram Beckskeacd _, who was acting as “Teiloo\ Prasecutror
(defendant) (job title, if a person; function, if an entity)

 

 

 

 

 

 

 

for the Snoshione - Morn otk Terlbal Couck

(state, county, cily, federal government, or private entity performing a public function)

2. (Factual Basis of Claim) Lam complaining that on ~\ ovV\Uew XU] \\ ye) Z\ , Defendant did
SS . dates)
the following (state how Defendant participated in the violation and include the reason Defendant so acied if known). .
Burom Becksteacl ain rg an ver ofthe.

’

a
on At buirs 3B Taubes, ia ts

     

 

   
  

  

 

 

 

 

 

De | nerrte t-Intecivor 4 ot
i ersonol Camacs te * while ach'ng for the governmss rt» “Magwing hy ’ /

wi o 2, alk now lecl CDs 7 ton “p _ Ces ructhJe vivleslye oe
a False liceeT re 1 oe or bot Fath ba por [row Bock stead Otel feel
SBT bel otkeer ( , Swvent Ss CO miss /oa of Mutertal Fucts wrth ef with ot
a ences Fonda ot the. “Crminol Cp As DIOes "dep be revealed ibe the
“ Manites#* ot Interton"t Byran Becksteod "wil fe My " engaged in

Bacretr ad er |FeaSace.» ut _£ A
revent wo weronatyl Lone riracty as clesevrrbeel in S1IGBS may Se tiak le He Ale

Portus Beto osis of Claim) I allege that the acts described above violated the following provisions of the
Constitution, federal statutes, or state laws: ‘Rutlcateenhs Ricoh
Z3 LU. S C 5308: C-thicul SAancarads C7 ‘Pr opener $ Aet
Section SoS" * pode Weatecial Ack & Cy gourt or KeoetAduise auch,

 

 
     
   

 
   

 

Assigtnce do Terrorism . (dubo Zhetute 1 -ZAiIC. OfLete | Deglestor Malfecsont

 

  
  

4. I] win that I suffered the following injury or damages as a result:
Bth Amend aot Crvel one Ususva Punixhwent , A loss ot substantial
ve Prox igh lia Stute Cmat'tehoea! le Tere Diawhy to Protet

 

Meq Person Family Property 4 F352 viess cluring Covid 1% fandenue. picaizetal on
. fe , b w . tgs . ae

I Kig he eo $F. Seovs hatin.

  

    

5. Lseek the following relief: ya peu hiv anol tn fo tempt ot Shaw Ld. cho $ fete
aetkecteenhg Art 12-738 OS: Ravkwoteering - Civil Loveadres ardor RICO Act
 #& 1 0e8,000 * Zr 3,99, 8OO . ,
p /” 6, a ing Defendant in his/her [> pefsonal capacity, (money damages from Defendant personally), and/or

official capacity (seeking an order for Defendant to act op -acting in a certain way; or money damages from an
entity because of Defendant's acts, as allowed by law), OF efendant is an entity (government or private business).

 

- 7. For this een” the grievance system within the jail or prison in which I am incarcerated.
Q© Yes No. If “Yes,” briefly explain the steps taken to exhaust, if “No,” briefly explain why full
jail or prison grievance remedies were not exhausted. / lve SenTe Ju Aicial Leview ove

Coumici! [ovrplodnt into the S&TA bel AHoneuS othue
PRISONER COMPLAINT - p. 2_ (Rev. 10/24/2011)

erSo bese lte
 

D BAN PaaS Ooo TARA AY ENE Fiew GEM Splge 46 of 69

‘Section 13 s,

Section "14

Section 15

_ Every patient shall:

 

 Chapter;: except that such proceedings shall not

be required to ‘be conducted if the petition is
filed sooner than six (6) ‘months after the issuance
of the. order of commitment or sooner than'one (1)
year after the filing of a previous petition under
this section.
_Ripht: to’Humane Care: and Treatment

entitled to humane care
and. treatment. and, ‘to’ the extent that facilities,

 

~ “equipment ‘and personnel are. available, to medical

care.and treatment in ‘accordance with the highest
standards accepted in medical practice.

Patient's Civil Rights”

   

has ‘been placed, .and except to the extent that
the head of said “4nstitution or facility determines
that it is necessary for the ‘medical welfare of
the patient to impose restrictions, every patient
shall be entitled:

1. To: commmicate by sealed mail or otherwise,
' with persons, including official agencies,
inside or outside the institution or facility:

2. To receive visitors; and

3. To exercise all civil rights, including the
contractual. relationships, and vote unless
he has been: adjudicated incompetent and ~
has not, been restored to legal capacity.

(b) Notwithstanding any limitations authorized
under this Section on the rights of communication,

i every patient shall be entitled to communicate by

sealed mail with the Court.

(ce) Any Limitations imposed by the head of the
institution or facility on the exercise of these
rights by the patient and the reasons for such
limitations shall be made a part of the clinical
record of the patient.

  

Right, of ‘Appe

 

Any ivic detained pursuant to this Chapter
shall be entitled to appeal any final order of
commitment. pursuant to the xules and procedures
found under Chapter 4 of this Code.
 

section 16

Section 17

Case 4:21-cv-
21-cv-00036-DCN Document 3 Filed 01/22/21 Page 47 of 69

Violations. o£: Provisions ane
Any an person vo ting any provisions-of a
Sections 13 or 14 of this Chapter shall be. 7
guilty of an offense and subject to a fine of:
not. wore than Five-Hundred Dollars ($590) or
a sentence of not more than six (6) morniths *
imprisonment, Or both. oars.

     

Any ‘non-Indian person violating, ‘any provisions
of Section 13 or 14 of this: Chapter shall be —
subject to a civil cause of action by the
patient or his legal guardian, spouse, parent
or next of kin. In such civil action the. named
plaintLff(s) may be awarded punitive damages as
well as general danages. Fa

Any person found: to have violated any provisions
of ‘Sections 13.or 14 of this Chapter who was:
employed by the Shoshone Bannock Tribe at the -
time the violation occurred shall also’ be ‘subject
to dismissal by the Business Council.

   

Cwi y otner s
no patient with respect. to whom proceedings. for ~
judicial comuitment have been commenced shall be:

‘such proceedings, any subsequent. review or’ ‘appeal,

unless ordered by the Court or a judge thereof .
upon, the application of the patient, or his” legal
dian, parent, spouse Or next of kin, of upon

guar
the report of the Deparbment or its designated

‘representative that the patient may be released or

discharged with safety.

 

270-c

im
Case 4:21-cv-00036-DCN Document 3 Filed «log Page 48 of 69

  

MEDICAL L REQU EST FORM
oars /a/2020 poo OO MeDicaL: V7 Aa DENTAL: VISION: ‘4

INMATE NAME: pavren cé_ { “(Dena CAC S ock 200

 

 

1

COMPLAINT:

\ Request: to Schedwie an Aepotutiment ith an Ayioleat se ta-fulow-vP
on the Physical Exems Uhrad with DcvVook *¢ Wr Sawyers \_ am
recieding An “larization Vectore”- cdioed "Remote. Access".
rens¢canlal Maanetic Stimalations to. mu Peimary. Aiucli tory Cortes ,
Wich “neve bee Tuned wm to Devel ‘Leetroate- Com many. ‘Cations het | Can
Compealend “throve - Diswotions Meek soni-Hi cath mu: RBroca's Aree, Cissvac-
of Colande araiclels Are. \noek o Medical Devtaa thet Can Derek
Mf Microvolts of ln ained Spetcn & Rene avr oni ifey he pf Viato “Mah Dotts

NURSE'S @ Comm pster Coed Language nn viqeuce éniskinbles!

‘COMMENTS:
Ann CHAK ADDN AOS eS DS CER
‘i / BxE Apiremarel fA gran. Hash.

 

       

 

 

 

 

 

 

T
an!

‘ . copy TO INMATES. a

LOGGED ON GOMPUTER::._____ ORIGINAL IN FILE:

~

DATE & TIME RECIEVED _!/ 3 /e/@. Lwa0mes
OFFICER NAME & f_J Sup ch 201,

DATE & TIME ANSWERED \] / A OPZO

NURSE SIGNATURE

 
 

Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 49 of 69

20)

C. DEFENDANT(S) AND CAUSE(S) OF ACTION . |

(Copy and use a separate page for each defendant and each different type of claim; for example, if you have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

 

1, Lam suing h WSL Porand V , who was acting as A urse
(defendant) 4 (job title, if a person; function, ifan entity) |

for the Shoshone - Bannock Correctional. Facility

(state, county, city, federal government, or private entity performing a public function)

2. (Factual Basis of Claim) Lam complaining that on j , “| ~2O 2{ , Defendant did
oS (dates) _ .
the following (state how Defendant participated in the violation and include the reason Defendant so acted if known).
Nurse. Brondy refused -o provide meclices Leure oncl treatment
nn actorelunw. with Fhe highest stiudacds aceaptedl in pelican!
pract'so - Azcvrding To SB Tarbes Low and Dicker Coole. Detenhua at Mewtalhy

4 taen

 

   
    

 

 

 

 

Sechon 14 BA ents Civil Rights. Acting ja hec Uertone Deer ty”

Ft pn sletendents 2 Tow ‘Ai S-€ 64 he Chet bys "SY 0 "Ta /1 Futon /

Right 8 h_/imerr CE WS € nts Cri el eae! Unvss vee Y @ Jt fe. ested!
ae Zs llaw-wj2sthecule apporrtneat Fo aa Avalboloarst which clearly Preserbecl

", + ‘ : nn jue j bye er Pal: t , ‘ in portoeat

 

aud worthy ot domme or Treutnent? the presen€e ofa madicol cond rtd phat saa'Hearthy a Flats
3. (Legal Basis of Claim) | allege that the acts described above violated the following Be ions as individuals,
e Y iv

Constitution, federal statutes, or state laws: Iauko Stat 18-2510 { S. aesty ach hes
Idahy sfohute 1B-3IS~ Omissson 7 ty.
- +

; zr f Tes pm th | Perse nd’ chon 1G
Visletions of Pravisions — jAshoStihte 10-Gil, Freadom ot Co

 

      
 

   
 

  

Aserence far Hoalth Care Probessionva Is

 

4, Lallege that I suffered the following injury or damages as a result: ,
Murse. B aaduiMalprwctise ond tlagravT ¢ isrederd For Moy 2 vohiea |

wath has dreths iavaldeds (lic ia Bohol Health Com pomuc i loutspivadl/

whiel ‘bel er penn Motel Ths ht Process “ Creedore at ( \ cccione. pate

a Seelifoss misdiagnosis Ho Conwel 18 USC 2340 « Tete rand
Huvaan T rat ticki na S Lawera bor bictech reseucch enh Mumen expeanven k.
5. I seek the following relief: oj Si : : yack | Feves'h't Jy
for be teer To Shite. 16-1808. RACKETEER ING — Cait REMEDIES .
ao. \ Auinulahve Acovntebilte Act “ph /, Ovo, uv
6, Lam suing Defendant in his/her [epersonal capacity, (money damages from Defendant personally), and/or
fficial capacity (seeking an order for Defendant to act or stop acting in a certain way; or money damages from an
entily because of Defendant's acts, as allowed by law), OF {Defendant is an entity (government or private business).

       

- 7, Foy-this claim, 1 exhausted the grievance system within the jail or prison in which I am incarcerated.
(Yj Yes ONo. If “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why full
"jail or prison grievance remedies were not exhausted. / Comp ladet to the Sevceot t+ te

PRISONER COMPLAINT - p. 2_ (Rev. 10/24/2011) °
 

 

 

_ Case 4:21-cv-00036-DCN D Ei
NES weted o “Yet clon Cone Wre PG WMS Citeus .
pocwer | reay #7. B.S. CODE $115, United States attorent®
fl gt . 1C aciuity So. <" "ere"
(2 SHOSHONE-BANNOCK CORRECTIONAL F ft TadionsS &
. * INMATE COMPLAINT FORM**
vant! 4 207 MATE NAME: Lawven ce WD. Sacleson POD: Zev

 

comptaint: Accord Mey “To the Shoshone ~Bannocle. Law ana Order Code t |
Detainment of Maatally Til Person(s) » Section 1% (Page 270-b) |
Rigttt to Hamarie. Cave anc Tresttment +s Evecy patient shall be. en hit lec to
humane Care. and trectment avd, to the €¢ tent thot foc'l es, equipmert

 

 

  
    

 

 

anc , sane [| are a lable, “to medical Ca we ancl: treat ment in
actorelouce +h the hiahes ndarols oececpted in _ meol/ce fac ge «

  

| _am_held aq ainst my will with on B.S ood Gash oaly bar]
thot 76 0 reasonable _ espacially since. _/ aw Defoviedt: becuse of
a Coininel Cond guroe » f rave by tied a Follow-up Visit Fo
an Avdioloa ot te verity su bstaa Hieal Al leqa#ors ot. 3 Laer for
Biotech pee searth avd Human Ewperh mon ts. of. V" Remote. Access!"
APT=_Toctuce latercegechon hich has Oelame Lanta mont to
NAZi Germany ADE MI TLER'S AVSCHWITZ. JEWISH Cone TeATION
CAMRS Hurtin Ex¥PER) MENTS - SE THB (Aw f0enet DDE
DeTAWMENT oF MENTAL TLL Penson i) Secrion) 14 + PATIENTS Civil PGHTS
(CQ) Aw Limi TATIONS IMPOSED. - » & SecTIOn Ile. WJOLATIONS OF PROVISIONS,
. ere KOR A HOR OH ACR A HO a A ACR Ae a EK A AT OC) NOT WRITE BELOW THIS LINE JIE IOEAIRIIO EET IE  S wr Am

: on | Denied
ACTION TAKEN: . a anne

Seeks wt fie Nerves ew beack fl. dhvetten £ Ale Anelira los ayagaetettrasnte XE
1 «fe § . . y ‘

eure K AEEATME
Will fess otto Dan taht wth Ader frel Heel fe 25 Lh Fs lieenyt lacret feran alse
has rv persons ja be meflrese (ty |

       

 

 

LOGGED ON COMPUTER:___ ORIGINAL IN FILE: COPY TO INMATE: =<"
4 JAN 13:00

PVD Nd J DATE & TIME RECEIVED:_/- Y+ ZoZ/

OFFICER NAME, &#_& Mamdain Sluy * 307

DATE & TIME ANSWERED: J/+0- 202 /

event# (3#GFZY OFFICER NAME ACT Acuna Shon #39
 

 

Case 4:21-cv-
e 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 51 of 69

C. DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim; for example, if you have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

-

1. Lam suing Sak: K Mounkown Sireem _, who was actingas _S& ecQ ene :
(defendant) (job title, if a Person; function, ifan entity) |
. ‘ . : . ’ }

for the & hes hone Banyo Coccecds ono Kaci bitby 7

(state, county, city, federal government, or private entity performing a public function)

 

9. (Factual Basis of Claim) Lam complaining that on _{- q -Qo0e | , Defendant did
; (dates) . :
the following (state how Defendant participated in the violation and include the reason Defendant so acted if known):
ais regardeel the section jbo Violetiuns of Pavwision otf the
SB Tribes Law and Order Code  Detaiament ot Monteila LU Persons Diss
‘ ‘L 9, chodvile £ trent to Yo/lpw-vQ a
2 wns bims't phe

ts i id Rights

 
 
   

   
    

 

  

(2. vt

 

 
 
    
 

 

 

  

   
  

 
 
 

      
          
     
    
  
 

te +. ZtIss f Vol) aint ” A ; Ma
dood ancl abet a Jlxckoteering Eaterprise ot Slade bo Biotech Research ot Cruel Hhiasval
3. (Legal Basis of Claim) [allege that the acts described above violated the following provisions of the Casiah metah
: . una vt ‘

Constitution, federal statutes, or state laws: Idaho
Et A tnzsscd tase “Yel aval Vindsid2 ft ‘ A hgh.
Lrimhel bonspsrac) ‘ ldeho Stetute (B-BboZ. CD A y Dut i
Pecketeciay ot law ov dayal Prv.ess ageinst the person.
A, Lallege that 1 suffered the following injury or damages as a result:

9

| Feoxhwent + itcercere Pa “neler Condi trons Dusit O5u hentia
risk of serious Vavms "| have baer ole prived ot the mame! Ci lized Aas ves of .
life! fecessit aa aha. i % K achiatiors ancl ache ach.
frovw__v= Kemeote- Radtol egGY Sth Censrahion tJ 2cytan od Atfeck.
Dosecute. K. Maybe S hee? Le Kachaterrshng to

5 T seek the followin relief: Ja
» Tr icCleikiag _&: ‘ ‘ BALI DL! ©

ara
ateclal Aid and Suonect of Exoot Advise andl Assistance to

  
  
 

  

 
 

   
 

 

 
 

    

      

7

a fi
Sachin Bos Providing M
6. Lam suing Defendant in his/her [personal capacity, (money damages from Defendant personally), and/or Tavert
official capacity (seeking an order for Defendant to act 9 top acting in a certain way; or money damages from an +
entity because of Defendant's acts, as allowed by law), OT Defendant is an entity (government or private business) $ L Quo, Oe
_ 7. For this claim, I exhausted the grievance system within the jail or prison in which I am incarcerated. Kicd A
(Y) Yes ONo. if “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why full
' jail or prison grievance remedies were not exhausted. ] tonthaved +0 app cal ths Con bunt

te Caotain CE. Hernindez— -

PRISONER COMPLAINT - p. 2_ | . (Rev. 10/24/2011) ©
a 8 ES OR GLEE BUN BANGICAAHZER MEADE DLESpeseAE
Shoshone yletions of Provisions or Glea Choi Netton withers
Section ito Vio ont — — " awarddlles J. hs. (ovrtS
2 SHOSHONE-BANNOCK CORRECTIONAL FACILITY

SEK APPEAL “TO CAPTAWH KH

o\ | #*INMATE COMPLAINT FORM**
sare 4/222? naar NAME: Lawrence © . \ ne \ee,ovr POD: Zee

compLaint: \ have, Deen Sul ecked be S\overy Loc Piokedn Mesendeln and Wuman
Ex periments . | hear Veiws in my Mind! of Section Z1S= Electronic Commaniections
wer ore Setvally thami listing , Racial Nate. Boolal Digedimmeth or, Broad cast
Sedition and Malicjos Harassmunt of ‘Low ~ less “Bio newra psyche logy.
A Mawe peen Court Ordered to a Examination becavde. | req vest el a | ;
Perition fev the Wri + of dla beas Covgus of my Arcatninent . \ hove een Li ling
Civil Ach on Aaaingt +lse Site -Soonsorek Tart sriets for tlumad Tract Grleng
cA the U-S. Elonda Sovthern District lowrts Ft. Lardactole SACKSON Vv. lac:
L tue een Examined by Dx Voor +O Sawuj em ot he Vet-s00-gah-net
(WAS and | weet ho Selle a Eallow-ve Aogovitwuxnt be be seen bY
or _Avdioloaiey. | aw lnalel asetnert wu will becayte of ave ¢ Hy MY |
Criminal Cb wASOUAaAL @S \ Detalawent of a. Mentaily TU PersoA(S)
Wave the Riaktk +o tumane Care and Treatwentt A ceorming ko
sho Sone- Dunnveld, (ind and Order Cole ond | also heave ' Res ant ‘5
Cruil Riakts' Udeho Code 1-Blo2-Vetinitions +\(b Ytit) Abusing er Mrascherd
plouse. of Law or lequl process is Hy mon Tint hclane of Cavsiimay te ate 4 abet
, JERE EOF ITE TOR IGRI C NOT WRITE BELOW THIS LINE HOE D En AHO CO OOH O CODER IAAI

     
     

 
     
    
 
  

   

     

 
  

ACTION TAKEN:

Forusourdk To Colas #7 L , a
Coke A tn.) tht (0 [3d brs le! daw Hall:

 

 

 

LOGGED ON COMPUTER: Y _opiainatin tue: COPY TO INMATE: —
: WSS

if 4

re

i

cg gener wong FN j DATE & TIME RECEIVED:

OFFICER naweges Hos

EVENTH_ /. 377/740

 

|

|
|
|
|
|
|
Case 4:21-cv-
cv-00036-DCN Document 3 Filed 01/22/21 Page 53 of 69

Cc. DEFENDANT(S) AND CAUSE() OF ACTION
m; for example, ifyou have two different
if needed, but try to be brief.)

Captain C., vlerviandez, who was acting as (aoxwuwn ak [Bol

(defendant) (job title, ifa person; function, ifan entity)

Shoshone Beno Correctional Cacalrk

vate entity performing a public function)

e for each defendant and each different type of clat

(Copy and use a separate pag
ll use two pages. Atiach a continuation page

claims against one defendant, you wi

1, Lam suing

for the

 

county, cily, federal government, Or pri

    
     
  
       
    
  
    

(state,
2. (Factual Basis of Claim) Lam complaining that on } : O (p: 7 x21 , Defendant. did
— , ; (dates) | .
the following (state how Defendant participated in the violation and include the reason Defendant so acted if known):
{ res; Zs Dj eel eel son plas yy thaws arte
, . t

ow"

 

tA Z res k- 4 LAG Be

Cate yp fer

 
 

Jain ) Lallege that the acts described above violated the following provisions of the.
or state laws: | ofa he> SKtutute / B-BLS. Omiesion of Pal

Dew 7

3, (Legal Basis of C
Constitution, federal statutes,

     

    

   

           
        
 
  

  
     

     

 

   

 

Seéechon #eo- 4 PATRIOT REA
Cn : “ fr CAG 01 ot
O+h Anrenra vane reser trun ot Crvel aud Undsva ¥ hve
4, Lallege that I suffered the following injury or damages as a result: ,
Adu who ection vba |

  

°y i

   
   
 
 
  

SU :

 

  
 

 
 
   
 

 
 
 

+o ale avd vv Be Velesingy tml sroraee hie TPexrorigyn avd of
Sechon BOS Fevvi ding Matorv | Aicl avel Sippel wo be? Advised Hristo ote (error!
6, Lam suing Defendant in his/her fejpersonal capacity, (money damages from Defendant personally), and/or
or money damages from aug I, 000, 0¢

icial capacity (seeking an order for Defendant to act or stop acting ina certain way;
entity because of Defendant's acts, as allowed by law), OF efendant is an entity (government or private business). R ico Ac

 

_ 7, Foxttiis claim, L exhausted the grievance system within the jail or prison in which I am incarcerated.
t; if “No,” briefly explain why full

yes © No. lf “Yes,” briefly explain the steps taken to exhaus
jail or prison grievance remedies were not exhausted. ./ ape feet! ae! Plus Core, glade Lo

Casta E. He ev Aoudete who Gave me 9 rt hee ave /o ble achas:
(Rev, 10/24/2011)

PRISONER COMPLAINT - p. 2_

 
 

Case 4:21-cv-
4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 54 of 69

D

C, DEFENDANT(S) AND CAUSE(S) OF ACTION

ach defendant and each different type of claim; for example, if you have two different
e two pages. Attach a continuation page if needed, but iry to be brief.)

, who was acting as “ire Wee Spdl

b title, ipa person; function, ifan entity)

(Copy and use a separate page for e
claims against one defendant, you will us

       

 
 
 
  

    

1. Lam suing > : \
(defendant) (jo

for the Sil pods Z cl

(state, county, city, federal government, or private entily pe

2. (Factual Basis of Claim) Lam complaining that on | -O lo Zor , Defendant did

; ; (dates) | .
the following (state how Defendant participated in the violation and include the reason Defendant so acted if known):

ote te. Hee paride Z Knowing hy Obstructect hes hue "bo

     

rforming a public function)

 

 

 

 

 

 

 

 

iat bet Human” Put hell ing
7 . nath fateat te _ouoid ,_ edadé 7 prewen poe obstruct Cort Qhente 1
in whole erin ? art, with anv Aivil invest aa pee an al
progerly made wuuiclec Gia Anak fest Cri) Prowss Aetr witthilly with hells,
mis ce presents  rempdes fron ony Olaw .conreenl sf, epsers ve, dasteod$,
. ” ar bu_ other Means An isi fies auv Aoevmen Fad moteciol,

 

 

muti lat€S + alter.
aun 4Wers to wiitten \Machercocotorias » BF otal teshr2rd. whieh ss POe
J erncuntl } e-atteiets te clo $0 or splices auothertocho £0); 07

ou b , :
€. Hernandez destro yer a lamete. Copy ot: Seth MosnTech £)e0? Jas | Log? ot
3, (Legal Basis of Claim) L allege that the acts described above violated the following provisions of the #he 4
, ul

Constitution, federal statutes, or state laws: ,O** Aprenth aren t— Inevde
5 ' . _ .

   

  

  

&

    

Sachon G0S- USA Ae oT LEAUTHOR IZATION ACT

4. Lallege that I suffered the following injury or damages as 4 result: | ,
Bide deoaddineacl Cevel gracel Lin stateh Don bebe uicarcecaNon uncer
Condthons Pessina <u bs tun tial ris Ie of Sbriims Norwns 1 encima of

OL hg mm Wiesel Chun lrgacl m5eceswre ot Life's notess: Peso” We tualee! arel
Sloth ta at Awash fd the Murwte 11 relahon to the ordlneny hAcicesttt

- Prise ¢ . / —_ - , ,
Pp 5.1 sock the’ following relief: To. Yr a ecute Cueto LE - Hejondlez. Li
anek t Harrwa’ Lin. Sy Hoe

_i acketeer mg abe oval 2 } Tr 7 -
Z Z /,000,090 Rico fet JAnhd Stete Pevfcterring fre bait LEMEDIE?
6, Yam suing Defendant in his/her [personal capacity, (money damages from Defendant personally), and/or

icial capacity (seeking an order for Defendant to act of acting in a certain way; or money damages from an
. entity because of Defendant's acts, as allowed by law), Of Defendant is an entity (government or private business).

 

 
 

 

- 7, Forthis claim, 1 exhausted the grievance system within the jail or prison in which I am incarcerated.

(Vv) Yes ONo. If “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why full
' jail or prison grievance remedies were not exhausted. / home lait torte od Yo Awrateers

EB. Hemoaundee w bo Bow aletel Adirencrded A fetvse to Conval4

PRISONER COMPLAINT - p. 2_ (Rev. 10/24/2011) °

Co mplamt.
Cc
CONT ase 4:21-cv-00036-DCN Document 3, Filed 01/22/21". Page 55 of 69
. degerwen's, Lanse es | owed ns ees . :
oH SHOSHONE-BANNOCK CORRECTIONAL FACILITY |
#* INMATE COMPLAINT FORM** |

\:5- 2022 vameLaweence W- Sackson pop: “200

ot Corceck ovvon\ Paci lity 5 |

DATE:

 

 

 

 

 

 

      
 
 

 

cOMPLAINT: Tine Shoshent= “Sawn
Cao tain Was, Krawinas A “Oo eke casted suse oy
Agi NO Si nderian Or athhecinise
ao Souok. “OX: AMpade. de ne
ano

   
  

ectcockion—s o- L “nen

 

 

 

 

 

 

 

 

 

 

oe Tina, Qe ed AA. An: .
neat af Bu pxasnend SZ <_ - cL aited Stakes.
a ste SVoghwne - Caan och. Caw a Onde Code
Dero awe: ok ‘Whearkn Wnq te LL Persen(*)
Care. oun A Tree ment

 

 

 

 

Sac ion > Qiawt Se Waawaauno. |

Geces on = aie Civil Qiahts at
5 L We wreck * Rig weeo Wena Cage ak Ton ment

and m4 ek awk'S Cu s\ a Ma Tate een. pe \iberoereluy § Discaaccread! Vapperle

a np apraim “ke “eo BZ E'S Cage With _& Wott het te puraviey
do Sacktonr Ve Urol ochtons ok Qeovivions - Mau Comal erat Kos veo

sunneqennannnenwrnnennt procradte

Chuqt2 Accordiwy
SEE OI IARI IRI IIIA III TAD O NOT WRITE BELOW. THIS

 

 

 

 

   
  

 

 

LINE senna

ACTION TAKEN: Uf

C Jule Z ah Wble-4l @ Ash foutt w/Dan Tat

 

 

LOGGED ON COMPUTER: ~~ _opIGINALIN FILE: a COPY TO INMATE:

FAN 7S

 

Baan woes wet 8 DATE & TIME RECEIVED:
heat a alt ae
: \

re cee O| S JBN Piezo
OFFICER NAME. &.#:

‘ole A) L300 hs

   

DATE & TIME ANSWERED: “2

event 237 7P7_ OFFICER NAME 8

 
 

 

 

 

 

a
oe

Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 56 of 69

IDAHO CODE - TITLE 18

CRIMES AND PUNISHMENTS
CHAPTER 6
ABORTION AND CONTRACEPTIVES

18-611. oPREEDOM:OF CONSCIENCE: FOR HEADTH \CAREPROFESSTONANS. (1)
As used in this section:
(a) "Aportifacient” means any drug that causes an abortion as defined
in section 18-604, Idaho Code, emergency contraception or any drug the
primary purpose of which is to cause the destruction of an embryo or
fetus.

     
 

 

       
   

 

        

 
    

(pb) "Con ge" méans* the. religious, moral or ethical principles
sincerély hélda by “any «person.

(c) “Embryo” means the developing human life from fertilization until
the end of the eighth week of gestation.

(d) "Fetus" means the developing human life from the start of the
ninth week of gestation until birth.

(e) “Hea nocare “profes: al" méans: certified
or registered -b “Tdah alten cc

(f) “Health care means an abortion, dispensation of an
abortifacient drug, human embryonic stein Céll® research; treatment
regimens utilizing human embryonic stem cells, human embryo cloning
or end of Life treatment and care.

  

       

 

(g) "Provide" means to counsel, advise, perform, dispense, assist in
or refer for any health care service. -
(h) "“Réligkous, «moral’ or. ethical principles:

     

    

   

consistently
as amended.

@ (2): No health care professional shall be required to provide
any health care service that violates his or her conscience.

(3) Employers of health care professionals shall reasonably
accommodate the conscience rights of their employees as provided in
this section, upon advanced written notification by the employee. Such
notice shall suffice without specification of the reason therefor. It
shall be unlawful for any employer to discriminate against any health
care professional pased upon his or her declining to provide a health
care service that violates his or her conscience, uniess the employer
can demonstrate that such accommodation poses an undue hardship.

(4) No health care professional or employer of the health care
professional shall be civilly, criminally of administratively liable
for the health care professional declining to provide health care
services that violate his of her conscience, except for life-
threatening situations as provided for in subsection (6) of this
section.

a (5) The provisions of this section do not allow a health care
professional or employer of the health care professional to refuse to
provide health care services because of a patient’s race, color,
religion, sex, age, disability or national origin.

(6) If a health care professional invokes a conscience right in
a life-threatening situation where no other health care professional
capable of treating the emergency is available, such health care

 

 

 
 

Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 57 of 69

professional shall provide treatment and care until an alternate health
care professional capable of treating the emergency is found.

(7) In cases where a Living will or physician’s orders for scope
of treatment (POST) is operative, as defined by the medical consent
and natural death act, and a physician has a conscience objection to
the treatment desired by the patient, the physician shall comply with
the provisions of section 39-4513(2), Idaho Code, before withdrawing
care and treatment to the patient.

(8) Nothing in this section shall affect the rights of
conscience provided for in section 18-612, Idaho Code, to the extent
that those rights are broader in scope than those provided for in this
section.

History:

[18-611, added 2010, ch. 127, sec. 1, p- 273; am. 2011, ch. 225,

sec. 1, p. 612.]
 

Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 58 of 69

Piper

 

Idaho Statutes

TITLE 18
CRIMES AND PUNISHMENTS

CHAPTER 2
PRINCIPALS AND ACCESSORIES

ATS ATEEIMIEN: AMINED: SPE} a: A statement
subjected to psychiatric or psychological examination or
treatment pursuant to sections 18-211, 18-212 or 19-2522, Idaho Code, for
the purposes of such examination or treatment shall not be admissible in
evidence in any criminal proceeding against him on any issue other than, the
defendant’s ability to. assist counsel at trial or to form any specific
intent which is an- element of the. crime’ charged, *except such
statement: aa pba backs tworepsy.cho: 4

 
  
 

   
 

 

 
   

18-215. AD
made by a person

 

 

 
     
 

 
   
  
  

   
      
   
   

     
 

    

 

 

fistory: eines .
[I.C., sec. 18-215, as added by 1972, ch. 336, sec. 1, P-

855; am.
1980, ch. 312, sec. 5, p. 802; am. 1982, ch. 368, sec. 5, p. 923.)

How current is this law?

Search the Idaho Statutes and Constitution

     
      
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 59 of 69

C. DEFENDANT(S) AND CAUSE(S) OF ACTION !

(Copy and use a separate page for each defendant and each different type of claim, for example, if you have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

1, Iam suing Dr. Denn Wol\ , who was acting as Yeutholog ist | :

(defendant) (job title, if a person; function, if an entity)

for the SS h DS hone ~ Bonne. Co prechonal Cael Ltd 7
|
|

(state, county, cily, federal government, or private entily performing a.public function)

2. (Factual Basis of Claim) 1 am complaining that on / -O4: Zoz / , Defendant did
oS , (dates) | .

the following (state how Defendant participated in the violation and include the reason Defendant so acted if known): ,
Com pavndlag imes |. De: Dewn 9; Halha! aad Rn dwivrs hy”
PeD > Bahasa nounced Le
buy Cortgeclina Matovewhown Crome — ‘
u Rovaote redial 4! MK-ULTZA Biblogieal pweadous tests aud
evedop wonts ¢ Hs mwen E veges men TS itl. vane frre at Whe.
Shes -/} _C ban! Facrlity.
V7 th. (1A-Ki BALK 17 ex dlas had su Ubolo4 sts #: Covteelors
beeach Sher biatogahienl vaths te misch’astohe Mest fel Acse 9: h ties
fe Content Tartere ac Hu prac Experi pen a de: Pinne Hells eee
or hes Prfesiirel Paspornselr Ay 7S tan te wont Yo Abu GHrwb Poychalogichs

3. (Legal Basis of Claim) 1 allege that the acts described above violated the following provisions of the Carmial |
Constitution, federal statutes, or C1 s/ * ot , Concct.
HAahis Statvite [B- lll. Wh) le « [dodo Sette (2-2Is-
Deok wt late BS OFA 2 at ladlin ttf Lash kublyn 4 Below. for The SBT a hes
Biol Lights “Freeelo} seh evict.
ilo ( ig ts at I (iifered the follo Ce Saury oF

   

 
  
     
  
 

  
  

 

  

   
       

M3th. ' BUS Coole DBdOA - Torte
4, la wing Injury or damages as a result: '
8th Anew eat Cruel € Laven t Lar hnert Meoreerahon “nude Conds tow .
postig aS: i sediods jy deprivahyn of he parherwn (
Cove Iizeol paz ce Se ot Lifes Nee 6765) AS. “ Netypree l oxel. Signi te count haves hi?

au dhe _immate in relation to the ordinary incidents of prison Like.”

5. Lseek the following relief _/ Pr ate cute. De. De “yt Hel / for Re. wkateas ING
te ovel aval oe Humes Torticle dns Dowtshe Ler Zi2s) Hey |
1009, 000 «KS lhoho SHOE Recketerity At ~ CHUL fFZEMEDIES FILO

6, Lam suing Defendant in his/her (Apersonal capacity, (money damages from Defendant personally), and/or

[4 oFficial capacity (seeking an order for Defendant to act or stop acting in a certain way; or money damages from an
entity because of Defentant’s acts, as allowed by law); OF [Defendant is an entity (government or private business).

    
 

A ] t = - 4

   

7. Forthis claim, I exhausted the grievance system within the jail or prison in which J am incarcerated.
Yes © No. If “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain wh full

' jail or prison grievance remedies were not exhausted, / Wi cluded in les guid € law
Ailing cewot her Cy vil Ac how luv furta gains Ale Fs.
PRISONER COMPLAINT - p. 2_ . . (Rev, 10/24/2011) °
oo, ©. DEFENDANTISN AND CAUSELS OF ACTION
Lo i awn gulag Si Unknewn Nawed Awents ot

ZA)

— £2. aw com

Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 60 of 69

Fad. Burec ot Narcotics

>\ olring inet pA March 2B . 2O2@ smee President
DouelaTrump checlared +he COKD-14 State -of-Emeraency
Delendaukle) Aid the following: |

Six Unknown Named Agweuwks al Fed. Burenv of Warceotvs

Wave “Knowingly aud “Wi beady / Lead and have been tn eMare oO ofa

Combnvevs Coiminal Enterprise of Human Trrfficking and
Racketeering +o oid and abet “Biological Terrorism" ducing
COVID-19 that hes infiltrated the Shoshone- Bannock Juche
Sustem. The gophisticetion and planning \nuoluved inthis
Goyesian - Wtelace “Remote Radiology “-~ CIA-KURARK”
Narcotics Atody "KICA" of om Indigenous People’s endurance
during a Pandemic is a Biological \nteMiaerce Ackivity
distinehue iw Euthanasia as faleulated Genowmde .
This Organized Crime operation is simular in notre.
+o Ane Wunaled APT-\0 Baywnag Filan Evuforce ment
Tealuing Achvity thet was tantamovurt +o Espionage.
The Sertovs Wurman Kights vialatians ACCTING +hat
\ Lawrence Dancer Saceson Nave sullered auch endured
becaven ef this Organized Ccime eperetion ef
“Domes everrociem"” and “ Human Tre€ Going” Peses o&
Ahrect tothe publics Health and Sefety and should
be subject +o eamnal sancttons . OF ficial Neglect
oy Nalfeasance 15 tok a Necessary Evil “it 1S
Racketeering. BOU.S. Code $1S01(6) Agent of 2
Feceign Power " means (ZY any Peron who -(E) Known aly
alas ov abers any person in the Conduct of achutht es
Aesexribead in sulbrpwagapn (A) (BY) solC) o knowimg\y
Lons P\ res with ANY PesONn +a enQAage Ln ackmiuties
clesexsivbead in sub paragraph (A) MBs or CC).

4. \ allege Aled ne acks desaribed albove violated the
Feallowing provisions of ane Constitution , federal
ovokures 1 or bkure Laws 1% Amendment , Sth Amend wert,
Arh Amendment, Eth Awend nent, Wh Amend went, anc rhe
United Stokes WAR Cames Ack tn (OGls, 1B USCZ3H0A
yt 4 fade SB\AUA Co. NR tro ENR Be LN Of Re
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 61 of 69
™. \ allege. thet | solCerect ha Cotlowlnn Injury or damages
40) aso result.
Extreme preutal Paw 4 suflermns, Ai ological Radiation
eflCecks , Slavery Laser Sioredh Roseartl. end
Wumen Lx per mets . Malictvos Meru Vrog CAMA VV AY
Pav love Condi hon Wy | (hassicel Condioni ag
Secitivys Libel Seva Doar acing \ cect
aciallu i cke Cul Vorwen

BH. \ Seed | lae. Ls \lowne, reliek .
1B U.S. Cede VOUS + (dao Stee Lncleoheor ra Her-
AwWiL REMEDIES ¥ 3,000 000 * to Lor Coch Aaets
\mvolv Mert aud of Drogecactton For “Dowest (erro / yt!
ASe ot WA DOVS of Muss destruction .
(o. \ an summa Dolerdant in li Ss / \er
personal capac ty
me ol lia oN revo
a OX Deten lawl 1S an euch hi
J. Fer +4 chlatwe | \ oy raistecr Phe atlevoure
Sustew wih he yal or prison mM which
\ awe \ we Cer carateck » mas O nro
nck ce’ WV | one Sur a Eon <equeat$ taprrals

& loosest CosresQondences.

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 62 of 69

fo ™

/ 18 U.S. Code § 1343 - Fraud by
wire, radio, or television

Whoever, having devised or intending to devise any scheme or artifice to
defraud, or for obtaining money or property by means of false or fraudulent
pretenses, representations, or promises, transmits or causes to be
transmitted by means of wire, radio, or television communication in
interstate or foreign commerce, any writings, signs, signals, pictures, or
sounds for the purpose of executing such scheme or artifice, shall be fined
under this title or imprisoned not more than 20 years, or both. If the
violation occurs in relation to, or involving any benefit authorized,
transported, transmitted, transferred, disbursed, or paid in connection with,
a presidentially declared major disaster or emergency (as those terms are
defined in section 102 of the Robert T. Stafford Disaster Relief and
Emergency Assistance Act (42 U.S.C. 5122)), or affects a financial
institution, such person shall be fined not more than $1,000,000 or
imprisoned not more than 30 years, or both.

(Added July 16, 1952, ch. 879, § 18(a), 66 Stat. 722; amended July 11,
1956, ch. 561, 70 Stat. 523; Pub. L. 101-73, title IX, § 961(j), Aug. 9,
1989, 103 Stat. 500; Pub. L. 101-647, title XXV, § 2504(i), Nov. 29,

1990, 104 Stat. 4861; Pub. L. 103-322, title XXXIII, § 330016(1)(H), Sept.
13, 1994, 108 Stat. 2147; Pub. L. 107-204, title IX, § 903(b), July 30,
2002, 116 Stat. 805; Pub. L. 110-179, §3, Jan. 7, 2008, 121 Stat. 2557.

 
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 63 of 69

qe
ss BYR) sNnU sen GE RUSK ONAL OL

Section 2340A of Title 18, United States Code, prohibits torture committed by public officials
under color of law against persons within the public official's custody or control. Torture is
defined to include acts specifically intended to inflict severe physical or mental pain or suffering.
(It does not include such pain or suffering incidental to lawful sanctions.) The statute applies
only to acts of torture committed outside the United States. There is Federal extraterritorial
jurisdiction over such acts whenever the perpetrator is.a national of the United States or the
alleged offender is found within the United States, irrespective of the nationality of the victim or
the alleged offender.
 

 

 

Ca :21-cv-
se 4:21 cv-00036-DCN Document 3 Filed 01/22/21 Page 64 of 69

C. DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim; for example, if you have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

1. lam suing Si Un now A Named , who was acting as A next
if an entity)

(defendant)

(job title, 7a person; function,

  

for the WM Can

  
 

¢ Ls

 

(state, county, cily, federal government, or private entily performing a public function)

2. (Factual Basis of Claim) Lam complaining that on Wovewilbe { \, oto , Defendant did

the following (state how Defendant participa
Lead o Crimi nor t Cans orco

(dates) | .
ted in the violation and include the reason Defendant so acted if known):

pico prousre mee ae Morac & fo tries

Lec Ane Doreraion OF Aosiwucrion ot yustjue or ne Ave admini pxcation
ane \awS 1 20 \ Coos ‘oa human F< robthoeed iste 4\n9. SNWo “an

 

ak
Cacresione’ Fact \ihy \octavee. mabe ne OLE Fears 06 Opes tion OV a
eeemore Badinlesy” Crcain- Computer \rtrertag. Avatar Quen" CvA- KU GA

 

Princiole Weck ot Coercion » xs introduce. * \daia Sretute. \-72d10.
iv M , s ma

(e\Cen" Majer Cavrtvmloonds"” mean

~~

1 . kris

  

esian - ik Ao cecteve ay eNO vera mfr ee WESSAOCS | oo»

e\\ owe 4oMMUI carta ivi avy form st oe “=e ~reem aloo inthudesS avid en?
XKedwaoloeyy wert 44 Aoveaped ker Smular PArPoses « Thar a Vorkure entrar veg

3, (Legal Basis of Claim) 1 allege that the acts described above violated the following provisions of the
AQanor

Constitution, federal statutes, or state laws:

\

ak. Bin Preadwert, Un, Awerdh won

mosh mes
Puuian Trokticdeinas) Vn 4 9 coteent on Ack-t2 ASC Mote 1% oN

1S VOU ABAOK ATOATULE. Vdolke Scone Rackterer My Kor 4 1GW

4, Lallege that I suffered the following

Awunk Cre ath UMUgue\ Punis

Trane 4 Nae Wl UceF TO" DQ
ae ioon 4 VecreSu\ “To CW, Mernto\ ain ow

ete of \wie Werke QRrogecty TA weperkonmnen

apndh altering, Substances

injury or damages as a result:

    
 

OAKEY
AA SUC

   

 

OCT

5. Lseek the following relief: Prose Om: Te Cnangothene. Sty Unlenown
ad. veo) ox Narcotics ow MwcTecber a :

Rock Seamy anc

Slener, & Wo RSCADHS + 1, 000,000 *3

6. suing Defendant in his/her |fpersonal capacity, (money damages from Defendant personally), and/or Rico Ac

official capacity (seeking an order for D

efendant to act Stop acting ina certain way; or money damages from an

entity because of Defendant's acts, as allowed by law); OF Defendant is an entity (government or private business).

. 7, Forthis claim, | exhausted the grievance system within the jail or prison in which I am incarcerated.
Yes ONo. If “Yes,” briefly explain the steps taken to exhaust, if “No,” briefly explain why full
' jail or prison grievance remedies were not exhausted. \r cluded W (Cave ek frction an

U ead ok QEndiors Coe vedy 25S

PRISONER COMPLAINT - p. 2.

(Rev. 10/24/2011) -
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 65 of 69

, 4 14)
‘4
(2) Any person who violates the provisions of subsection (1) ‘of this.
section shall be guilty of a misdemeanor and on.conviction shall be. punished

by a fine not exceeding one thousand dollars ($1, 000) or imprisonment in the
county. jail fora period not exceeding one (1) year,. or both.

[18- -2508, added 1972, “ch. 336, sec. 1, - 897; am. 2019, ch. ree
1, P. 497. ] ,

18- 2510. POSSESSION, “INTRODUCTION OR REMOVAL: OF CERTAIN ARTICLES: INTO
OR FROM CORRECTIONAL FACILITIES. (1) No:person. including a prisoner, except

as authorized by law or with permission of the facility head,. shall. know- ot

ingly: .
(a) Introduce, . or attempt. to introduce,. contraband into‘a correctional
facility or the grounds of a correctional facility; or :
(b) Convey, or attempt to convey, ‘contraband toa prisoner confined in a
- correctional facility; Or -
(c). ‘Possess, | or attempt to possess, "contraband within | a correctional
' “facility;-or
' (d) Receive,- obtain. or - yemove,- or attempt to receive; obtain, or remove, oy
contraband froma: correctional facility..

(2) Any person including a prisoner who violates any provision of sub-

section (1)° of this section shall be guilty of a misdemeanor and on. convic- |
tion. thereof shall ‘be punished by imprisonment in the county jail for a pe-
riod not exceeding one (1): year or by.a fine not exceeding one thousand dol-
lars’ (81, 000) , or by both such imprisonment and fine.

(3) No person. including a prisoner, except ‘as authorized by law or with
permission of the facility head, shall knowingly: oo

(a) Introduce, or attempt to introduce, major contraband into: a correc-

tional facility or the grounds of a correctional facility; or
- (bd) Convey, ox attempt. to convey, major contraband to a prisoner con-
fined in a-correctional facility; or : -

(c) Possess, or attempt to Possess, major contraband within: a correc—

tional facility; or

(d) Receive, obtain or remove, or attempt .to receive, obtain or remove,

major contraband froma correctional facility.

(4) > Any person including a prisoner who violates any provision. of.
subsection (3) of this section shall be guilty of a felony and on conviction . .
shall be punished by imprisonment in the state prison for a period not
exceeding five (5) years or ‘by a fine not ‘exceeding ten. thousand dollars
($10,000), or by oth such imprisonment and fine.

(5) As-used in this section: .

(a) "Contraband" means any article or thing that a prisoner confined in

a correctional facility is prohibited by statute, rule or policy from

obtaining or possessing and the use of which could endanger. the safety

or security of the correctional facility, any person therein or the. pub-.
lic.

(b) “Correctional facility" means a correctional facility as defined

in section 18-1014, Idaho Code.

(c) "Major contraband" means:

(i) Any controlled substance as defined in section 37-2701 (e),
Idaho Code;
(ii) Any tobacco product in excess of three (3) ounces;
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 66 of 69 -

5 |
(iii) Any firearm or dangerous weapon including explosives or com-
bustibles or any plans or materials that may be used in the making
or manufacturing of such weapons, explosives or devices; © :

(iv) Any telecommunication equipment. or component hardware in-

cluding, but not. limited to, any device carried, worn or stored

that is designed or intended to receive or transmit verbal or writ-
ten messages, access or store data or connect electronically to

‘the internet or. any other. electronic device that allows communi- -

cations in any form. Such devices include, but aré not limited to,
cellular telephones,. portable two-way pagers, hand-held radios,
global position satellite system equipment, subscriber identity

module (SIM) cards, portable memory chips, batteries, chargers, -
- blackberry-type devices or smart phones, personal digital assis- ~
tants or PDA's and laptop computers. The term also includes any.
~ new technology that is developed for similar purposes. : Excluded
from this definition is any device having communication capabili-.

ties that has been approved by the facility head for investigative

"or institutional security purposes or for, conducting other offi-

a

cial business; : : :
(v) . Any object or instrument intended or reasonably likely to
be. used in the planning or aiding in an escape or attempted escape
from a-correctional facility. — ee
"Prisoner" means.a prisoner or a j

[18+2510, added 2012, ch. 82, sec. 2, p. 234.]

uvenile offender as those terms
are defined in section 18-101A, Idaho Code. . ,
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 67 of 69
*\- -@. DEFENDANT(S) AND CAUSE(S) OF ACTION . . |

a

(Copy and use a separate page for each defendant and each different type of claim; for example, if you have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

 

 

(defendant) (ob title, ifa person; function, if an entity)

|

| . |

1. lam suing Siv Unknown Vamecl , who was acting as Agent Ss
|

2

for the .Shashone -Bannocte Tihul Jushee Conter

(state, county, cily, federal government, or private entity performing a public function)

2. (Factual Basis of Claim) lam complaining that on | arth 25.2020 , Defendant did
oS (dates) |

the following (state how Defendant participated in the violation and include the reason Defendant so acted if known):

Since Presicleat Donelel Trump cleclored the Covid-14 Stute - oF -
ei : j 4 a 7

 
 
  
        
  
   
  

   

sexvolly oflersive. meiterials, \

hs uo Set |
‘ ghhg oporuhva' ar ‘covert aperotiow the. internet toon smissiva
! : 3 "fa \ . J \
o R A f Bionevrophysiology

£s 77S

     

cow binge tu th Kemvte ) Ls
Mevro ~ Ling vishe Programming Mareolog ist £ Af/ei
(Aa Vonroed Persistent ThreeH APT) Beein - Lom puter Inte ci Chat"
MK-ULTRA 65 clevices of Torture latercogatioa aud Coa Priva fo ocfas
BO_U.5S. Code IBolfb\ “Agentat foreign cower 7 meas (2) aviu person whe -
(EN Oi ware ~ 7 borSpires . ; wo Entos it Tmining Achvites simular
in hotuce he APT-10 Beijing aud stonteormovat to ES Pionage.-
3, (Legal Basis of Claim) | allege that the acts described above violated the following provisions of the
Constitution, federal statutes, or state laws: . .
Avnsnicl went ath Amacdl nett By1. Arventh pent SH. Prev nota li, Arthas
IB U.S Cede 1253 -Fravck by wire. radio oc television. Tarture: 1B USC ZX4ICA
ty Ew hou eet t Act of 2OlS_

a,

     

U.S. WAZ Crimes Aet in 194 le Cuber Secun

41 allege that I suffered the following injury or damages as a result:

— Ex tree Meatal Pon é Kutterhay i of og rex Radluhou Ettects
S Lavecd Cor Biotech Ro Seosel ‘ argh fluvrcns Cy peri met tS.
4: T x .

 

 

   
  

 
  

 

 
 

MalicvouxsMeta Prrg as evlovion 2 bb 7 ( Laseital Copel trong
S clithvos Li be — vol Deg melev ‘ reacts tj call / ‘Fe

 

 

5. Lseek the following relief: Ss. lo | 34) 3 Ft /dalto Stele Reekoteering
Act-Civit REMEDIES Fz 1000 ,O9 0 K (for Each AAgowts lavold raevet

r

J : at, a ? .
nud of Prosecution oe Doneshe- lerrosiim" Use of weepous ot Moss
6, Lam suing Defendant in his/her [eHpersonal capacity, (money damages from Defendant personally), and/or plaskuehbn-
[official capacity (seeking an order for Defendant to act or stop acting in a certain way; or money damages from an
entity because of Defendant's acts, as allowed by law); OF [Defendant is an entity (government or private business).

 

- 7. For this claim, I exhausted the grievance system within the jail or prison in which J am incarcerated.
CF Yes © No. If “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why full

' jail or prison grievance remedies were not exhausted, ln Lludect un lew 4A17-

PRISONER COMPLAINT - p. 2_ | . (Rev. 10/24/2011) °
Case 4:21-cv-00036-DCN Document 3 Filed 01/22/21 Page 68 of 69

TITLE 18
CRIMES AND PUNLSHMENTS
CHAPTER 78
RACKETEERING ACT

18-7805. RACKETEERING — CIVIL REMEDIES. (a) A _ person who
sustains injury to his person, business or property by a pattern of
racketeering activity may file an action in the district court for the
recovery of three (3) times the actual damages proved and the cost of
the suit, including reasonable attorney’s fees.

(b) The state, through the attorney general or the proper county
prosecuting attorney, may file an action on behalf of those persons
injured or to prevent, restrain or remedy racketeering as defined by
the racketeering act.

(c) The district court has jurisdiction to prevent, restrain
and remedy racketeering after making provisions for the rights of all
innocent persons affected by such violation and after hearing or trial,
as appropriate, by issuing appropriate orders. Prior toa determination
of liability, such orders may include, but are not limited to, entering
restraining orders or prohibitions or taking such other actions,
including the acceptance of satisfactory performance bonds, in
connection with any property or other interest subject to damages,
forfeiture or other restraints pursuant to this section as it deems
proper.

(d) Following a determination of liability, such orders may
include, but are not limited to:

(1) Ordering any person to divest himself of any interest, direct or
indirect, in any enterprise;

(2) Imposing reasonable restrictions on the future activities or
investments of any person;

(3) Ordering dissolution or reorganization of any enterprise;

(4) Ordering the payment of three (3) times the damages proved to
those persons injured by racketeering;

(5) Ordering the suspension or revocation of a license, permit or
prior approval granted to any enterprise by any agency of the state;
(6) Ordering the forfeiture of the charter of a corporation organized
under the laws of the state or the revocation of a .certificate
authorizing a foreign corporation to conduct business within this
state; and

(7) Ordering the payment of all costs and expenses of the prosecution
and investigation of any offense included in the definition of
racketeering incurred by a municipal, county or state government agency
to the agency incurring the costs or expenses.

History:

[18-7805, added 1981, ch. 219, sec. 1, p. 409; am. 1998, ch. 111,
sec. 1, p. 415.]

4?
 

Case 4:21-cv-
cv-00036-DCN Document 3 Filed 01/22/21 Page 69 of 69

 

" -D. PREVIOUS OR PENDING LAWSUITS

L have pursued or am now pursuing the following other lawsuits: (include (1) all lawsuits in state or federal
court related to the subject matter of this action, and (2) any federal court civil rights lawsuits, related or unrelated, and

note whether you have received a strike under 28 U.S.C. § 1915(g) for filing a complaint that is frivolous, malicious, or fails
to state a claim upon which relief can be granted.)

Court ' Case No. - Case Name Status of Case Strike? |
facleval ©:20-ev-WOS\0- AtlS \ACKSON y. ARAN (nc. CiLDset> q

510-AHS SACKSON YS

eee

 

 

oe

TT

 

 

E. REQUEST FOR APPOINTMENT OF ATTORNEY

Ido do not © request that an attorney be appointed to represent me in this matter. I believe that
am in need of an attorney for these particular reasons which make it difficult for me to pursue this

matter without an attorney: \ gy Oo Z\aodoat-Dannode Weiloes UUTe-& \ndian
,. Cac 115. Uniked 4% represe

              

   
   
  
    
 

    

   

 

. 25 W4. 5 kes co vorneys tO wt
Tudians - \n 5 c ‘ axe Teen Lons
ex al\io*X >A Tincice > United S* yes attorne ull re prese Ar
Ane we a | ancl in So ‘Ay. al: Cudli 174-60

Teel pal KaAtevance
KF, DECLARATION UNDER PENALTY OF PERJURY .

1 declare under penalty of perjury:

-that I am the plaintiff in this action, that I have read the complaint, and that the information contained in
the complaint is true and correct. 98 U.S.C. § 1746; 18 U.S.C. § 1621; and

that I deposited this complaint postage prepaid in a United States postal depository unit on
_ (date); OR that I gave the complaint to prison, officials for mailing and filing with the

=_—_ FT. . . . .
Clerk of Court under the indigent inmate policy on \ . \@ ZN (date); OR (specify other method)

a

Shen Awaasck

(Location)

  
 
   

 
 

Executed at¢

Plaintiff's Original Signature

Note: Fill in the page numbers. Keep one copy of the complaint for yourself (or you may send a copy to the Clerk
of Court with your original complaint so that the Clerk can stamp the date and case number on the copy and return it to
you), but do not send extra copies of the complaint to the Court for Defendants or otherwise. Do not attach original exhibits
to your complaint, such as your only grievance copy. Do not attach more than 25 pages of exhibits. If you have more
exhibits, wait until the Court determines you can proceed and then seek leave to file them for an appropriate purpose. After
your complaint has been filed, it must be reviewed by a federal judge to determine whether you can proceed.

PRISONER COMPLAINT - p- 3_ (Rev. 10/24/2011)

    
